Name: Council Regulation (EC) No 1427/94 of 8 June 1994 temporarily suspending the autonomous common customs tariff duty on certain industrial products (in the microelectronics and related sectors)
 Type: Regulation
 Subject Matter: tariff policy;  production;  electronics and electrical engineering;  EU finance;  industrial structures and policy
 Date Published: nan

 30. 6 . 94 Official Journal of the European Communities No L 163/33 COUNCIL REGULATION (EC) No 1427/94 of 8 June 1994 temporarily suspending the autonomous Common Customs Tariff duty on certain industrial products ( in the microelectronics and related sectors ) THE COUNCIL OF THE EUROPEAN UNION, situation in the sectors concerned in the near future, these suspension measures should be taken only temporarily, by fixing their period of validity by reference to the interests of Community production, HAS ADOPTED THIS REGULATION: Having regard to the Treaty establishing the European Community, and in particular Article 28 thereof, Having regard to the proposal from the Commission, Whereas production of the products referred to in this Regulation is at present inadequate or non-existent within the Community and producers are thus unable to meet the needs of user industries in the Community; Whereas it is in the Community's interest in certain cases to suspend the autonomous Common Customs Tariff duties only partially, particularly because of the existence of Community production, and in other case to suspend them completely; Whereas suspension of these autonomous duties shall be decided by the Community; Whereas, taking account of the difficulties involved in accurately assessing the development of the economic Article 1 The autonomous Common Customs Tariff duties for the products listed in the tables appearing in the Annex shall be suspended at the level indicated in respect of each of them. These suspensions shall apply :  from 1 July to 31 December 1994 for the products referred to in Table I,  from 1 July 1994 to 30 June 1995 for the products referred to in Table II . Article 2 This Regulation shall enter into force on 1 July 1994 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 8 June 1994. For the Council The President E. PAPAZOI \ No L 163/34 Official Journal of the European Communities 30 . 6 . 94 ANNEX TABLE I CN code TARIC Description Rate of autonomous duty ( % ) ex 8471 99 80 * 10 Optical reader for reading alphanumeric dot-matrix printing characters and converting them into electrical signals, comprising a read head containing an optical detector, an amplifier, a focusing lens and two lamps, linked by one or two flat cables to a central module the dimensions of which do not exceed 200 x 220 mm, comprising a printed circuit board on which are mounted a microprocessor, an image recognition circuit and an analogue-to-digital converter 0 ex84733010 * 15 Processor, consisting of:  15 monolithic integrated circuits, comprising an arithmetic-logic unit (ALU) of 32 bits, a halfword arithmetic-logic unit (ALU), a halfword multiplier, a floating point unit, a fixed point unit, a storage control unit, a storage interface circuit and 10 static random-access memories (S-RAMs) with a total storage capacity of 5 760 Kbits ,  decoupling capacitors and cooling plates, the whole mounted on a multilayer ceramic substrate the exterior dimensions of which do not exceed 65 x 65 mm, with not more than 624 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 16G7559 16G7620 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8473 30 10 *25 Processor, consisting of:  12 monolithic integrated circuits, comprising 2 central processing units (CPUs) with an integer/floating point unit, 2 cache controllers, memory management and tag units (CMTUs ) and 8 static random-access memories (S-RAMs) with a total storage capacity of 4 Mbits,  decoupling capacitors and cooling plates, the whole mounted on a multilayer ceramic substrate the exterior dimensions of which do not exceed 84 x 147 mm, with not more than 100 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : RT 6626K RT 6236K or  other identification markings relating to devices complying with the abovementioned description 0 ex 8473 30 10 * 50 Assembly for disc storage units of Winchester technology, comprising a 2- or 4-channel read/write monolithic integrated circuit for magnetic head signals mounted with discrete components on a flexible printed circuit 0 ex 8473 30 90 *50 Magnetic bubble memories with a storage capacity of not more than 4 Mbits, contained in a housing the exterior dimensions of which do not exceed 43 x 44 mm, with not more than 56 connections and bearing : 30 . 6 . 94 Official Journal of the European Communities No L 163/35 CN code TARIC Description Rate of autonomous duty (% ) ex 8473 30 90  an identification marking consisting of or including one of the following (cont 'd) combinations of figures or figures and letters : 7110 FBM 54 DB BDL 0133 BDN 0151 MBM 2011 7114-1 FBM 64 DA BDL 0134 BDN 515 MBM 2256 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8473 30 90 * 65 Drive-unit, not incorporating a recording drum, for use in the manufacture of digital audio tape storage units ( a ) 0 ex 8473 30 90 * 70 Data storage assembly (Head/Disc/Assembly ) for disc storage units of the 10,8 inch type, with a data transfer rate per second of 3,9 megabytes , comprising 16 read/write heads and 9 rigid magnetic discs with a total storage capacity, formatted, of 17 gigabytes , the whole incorporated in a single hermetically sealed housing 0 ex 8473 30 90 * 75 Data storage assembly (Head/Disc/Assembly) for disc storage units of the 3,5 inch type, with a data transfer rate per second of 5,5 or 8 megabytes, comprising 2 read/write heads and 1 rigid magnetic disc with a storage capacity, formatted, of 340 megabytes, the whole incorporated in a single hermetically sealed housing with a height not exceeding 26 mm 0 ex 8473 40 90 * 85 Thermal printer head of thin-film technology, the exterior dimensions of which do not exceed 18 x 90 x 275 mm, consisting of:  a printed circuit on a ceramic substrate fitted with monolithic integrated circuits and 2 880 heater elements,  a printed circuit fitted with monolithic integrated circuits , capacitors, resistors and connectors,  a thermistor and  1 or 2 cooling plates 0 ex 8501 10 99 *58 DC motor, with brushes, with a diameter of 7,1 mm ( ±0,2 mm), a shaft of a diameter of 1 mm ( ±0,02 mm), a rated speed of 6 000 ( ±24 % ) rpm and a supply voltage of 1,25 V ( ±36% ) 0 ex 8501 10 99 * 76 DC motor, coreless, with a diameter of 18 mm ( ±0,1 mm), a shaft with a diameter of 0,8 mm ( ±0,02 mm), a rated speed of 5 000 ( ±20 % ) rpm and a supply voltage of 1,25 V ( ±36% ) ' 0 ex 8517 82 90 * 10 Transmit unit, capable of converting electrical signals into light pulses, comprising a light-emitting diode (LED), a current switch, an input buffer and a distortion/compensation circuit, contained in a housing the exterior dimensions of which do not exceed 21 x 55 mm, with not more than 24 connections and bearing :  an identification marking consisting of or including the following combination of figures and letters : DM-231-TA or  other identification markings relating to devices complying with the abovementioned description 0 Official Journal of the European CommunitiesNo L 163/36 30. 6 . 94 CN code TARIC Description Rate of autonomous duty (% ) ex 8517 82 90 *20 Receive unit, capable of converting light pulses into electrical signals, comprising a photodiode, 2 decision circuits, an amplifier and an integrator, contained in a housing the exterior dimensions of which do not exceed 21 x 55 mm, with not more than 24 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : DM-231-RA or -  other identification markings relating to devices complying with the abovementioned description 0 ex 8517 90 19 * 10 Modulator/demodulator of C-MOS technology (C-MOS-Modem), only for half duplex transfer of image telegraphy ( facsimile ) at a rate not exceeding 9 600 bits per second, only consisting of 2 monolithic integrated circuits, one of which for digital signal processing (DSP ) and the other for analogue functions, mounted on a printed circuit, contained in a housing the exterior dimensions of which do not exceed 25 x 25 mm, with not more than 100 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : R 96DFX R 96EFX R 96MFX or  other identification markings relating to devices complying with the abovementioned description 0 ex 8517 90 81 *30 Assembly consisting of a laser diode operating at a nominal wavelength of 780 nm, a photodiode and a lens, contained in a housing with a diameter of not more than 9 mm and a height of not more than 20 mm, with not more than 3 connections and bearing:  an identification marking consisting of or including one of the following combination of letters or of figures and letters : FU-011SLD-N2 LM-7115 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8522 90 91 *91 Optical unit consisting of a laser diode with one photodiode, emitting light of a nominal wavelength of 780 nm, contained in a housing with a diameter of not more than 10 mm and a height of not more than 9 mm, with not more than 10 connections and bearing:  an identification marking consisting of or including one of the following combination of letters or of figures and letters : LDGU LT 022 or  other identification markings relating to devices complying with the abovementioned description 0 30 . 6 . 94 Official Journal of the European Communities ^o L 163/37 CN code TARIC Description Rate of autonomous duty (% ) ex 8522 90 91 * 92 Electronic assembly for a laser read-head of a compact disc player, comprising :  a flexible printed circuit,  a photo-detector, in the form of a monolithic integrated circuit, contained in a housing,  2 connectors,  not more than 1 transistor,  not more than 3 variable and 4 fixed resistors ,  not more than 5 capacitors , the whole mounted on a support 0 ex 8523 20 10 * 50 Rigid magnetic disc with a thin-film metallic coating, having a coercivity exceeding 600 Oe and an external diameter not exceeding 231 mm 0 ex 8529 10 70 * 10 Ceramic filter package comprising 2 ceramic filters and 1 ceramic resonator for a frequency of 10,7 MHz ( ±30 kHz), contained in a housing the exterior dimensions of which do not exceed 10 x 10 mm 0 ex 8529 10 70 *20 Ceramic filters for frequencies of 4,5 MHz or more but not exceeding 6,6 MHz contained in a housing the dimensions of which do not exceed 9 x 24 mm 0 ex 8529 90 98 * 31 Demagnetisation coil with not more than 96 windings, with cables and connectors 0 ex 8529 90 98 * 32 Filter, consisting of 2 piezo-electric crystals each with a frequency of 21 MHz or more but not exceeding 30 MHz and seperately mounted on a bracket, with not more than 7 connections 0 ex 8529 90 98 * 96 Assembly comprising a lens unit, having a focal length of 3,6 mm, an interline charge-coupled image sensor having 291 000 photosensitive cells, and integrated circuits , the whole mounted on 2 printed circuits linked via a cable 0 ex 8531 20 51 * 10 Liquid crystal colour display (LCD ) with an active matrix and 640 x480 pixels , consisting of a layer of liquid crystals between two glass sheets or plates, mounted on a printed circuit board comprising electronic components providing drive and/or control functions 0 ex 8531 20 51 *20 Liquid crystal colour display (LCD ) with an active matrix and 768 x 1 024 pixels , consisting of a layer of liquid crystals between two glass sheets or plates, comprising electronic components providing drive and/or control functions 0 ex 8531 20 59 * 10 Liquid crystal monochrome display (LCD ) with an active matrix and 640x400 or 640 x 480 pixels, consisting of a layer of liquid crystals between two glass sheets or plates, mounted on a printed circuit board comprising electronic components providing drive and/or control functions 0 ex 8531 20 59 *20 Liquid crystal monochrome display (LCD) with an active matrix and 900 x 1 152 pixels, consisting of a layer of liquid crystals between two glass sheets or plates, comprising electronic components providing drive and/or control functions 0 ex 8531 20 80 * 10 Passive liquid crystal display (LCD), consisting of a layer of liquid crystals between two glass sheets or plates with 256 000 dots or more, mounted on a printed circuit board comprising electronic components providing drive and/or control functions 0 Official Journal of the European CommunitiesNo L 163/38 30 . 6 . 94 CN code TARIC Description Rate of autonomous duty ( % ) ex 8531 80 90 *20 Transducer, capable of producing a sound level of 85 dB at a frequency of 3 200 Hz and a supply voltage of 1,5 V, contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : MUT-01A ' or  other identification markings relating to devices complying with the abovementioned description 0 ex 8533 10 00 * 91 Fixed carbon-film resistor of the SMD (Surface mounted device ) type, with a continous operating voltage not exceeding 250 V 0 ex 8534 00 11 * 93 Multiple printed circuits on a ceramic substrate, the exterior dimensions of which are not less than 125 x 125 mm and do not exceed 129 x 129 mm, consisting only of conductor elements and 2 772 contacts 0 ex 8534 00 19 * 95 Printed circuit, consisting of conductor elements fixed on a flexible plastic film, with a trace width of 0,095 mm or more but not exceeding 0,155 mm and a trace pitch of 0,095 mm or more but not exceeding 0,305 mm, for use in the manufacture of electronic calculating machines (a ) 0 ex 8536 50 19 * 91 Reed switches in the form of a glass capsule containing a small quantity of mercury and ex 8536 50 90 * 91 not more than 3 electrical contacts on metal arms 0 ex 8536 50 90 * 92 Reed switch having a switching power of 20 W or more within the range of 17 43 A.turn, in the form of a glass capsule, not containing mercury, the dimensions of which do not exceed 3 x 21 mm, for use in the manufacture of automotive airbag shock-sensors (a ) 0 ex 8540 12 00 * 82 Monochrome cathode-ray tube with a diagonal measurement of the screen of 250 mm or more but not exceeding 320 mm and an anode voltage of 18 kV or more but not exceeding 22 kV 0 ex 8540 30 10 * 34 Colour cathode-ray tube with a dot mask, equipped with 3 electron guns placed side by side ( in-line technology) or 1 gun with 3 rays, with a diagonal measurement of th&amp; screen of more than 72 cm and a distance of less than 0,5 mm between dots of the same colour 0 ex 8540 30 10 * 35 Colour cathode-ray tube with a dot mask, equipped with 3 electron guns placed side by side ( in-line technology) or 1 gun with 3 rays, having a diagonal measurement of the screen not exceeding 72 cm 0 ex 8540 91 00 * 94 Deflector yoke for a colour cathode-ray tube, with an operating frequency of 15 625 Hz, comprising four 4-pole ring magnets and two 6-pole ring magnets 0 ex 8540 91 00 * 96 Assembly for a cathode-ray tube with 2 or more but not more than 6 coils, a platic support and a metal fixing ring, for the adjustment of display sharpness and/or convergence 0 ex 8540 99 00 * 91 Anode, cathode or output part, or an assembly comprising these components (magnetron core tube), for the manufacture of magnetrons of subheading 8540 41 00 (a ) 0 ex 8541 10 91 * 10 Silicon power rectifier diodes of planar technology, with a recovery time of less than 100 ns, a maximum recurring reverse voltage of 200 V, and average forward current of 2,5 A or more, contained in a flat housing the exterior dimensions of which exceed 3x9x9 mm but do not exceed 5x11x17 mm 0 30. 6 . 94 Official Journal of the European Communities No L 163/39 CN code TARIC Description Rate of autonomous duty ( % ) ex 8541 29 90 * 10 Transistor with a power of 150 W or more at a voltage of 160 V or more and with a cut-off frequency of 20 MHz or more, contained in a housing the exterior dimensions of which do not exceed 22 x 37 mm, with not more than 3 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 2 SA 1170 2 SA 1494 2 SC 2921 2 SA 1215 2 SC 2774 2 SC 3858 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8541 29 90 *20 Field-effect transistor (FET), having a drain-to-source breakdown-voltage of 55 V or more, operating with a drain-to-source current of 0,9 A or more but not exceeding 3 A, a drain-to-source resistance not exceeding 1,5 ohm, and with a dissipation rate not exceeding 38 W, contained in a housing the exterior dimensions of which do not exceed 11x18 mm, with not more than 3 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : 1003SEDA or  other identification markings relating to devices complying with the abovementioned description 0 ex 8541 29 90 *30 Field-effect transistor (FET), having a drain-to-source breakdown-voltage not exceeding 60 V, operating with a drain-current not exceeding 8,5 A, a drain-to-source resistance not exceeding 0,3 ohm, and with a dissipation rate not exceeding 30 W, contained in a housing the exterior dimensions of which do not exceed 6x7 mm, with not more than 3 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : IRFR 010 IRFR 014 IRFU 014 IRLR 014 IRLU 014 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8541 29 90 *40 Transistor with thermal overload protection, having a collector-emitter operating voltage not exceeding 42 V, contained in a housing with not more than 4 connections 0 ex 8541 29 90 *50 Transistor with an output power not exceeding 30 W at a voltage of 12,5 V, contained in a housing with not more than 8 connections 0 ex 8541 40 10 * 60 Light-emitting diode (LED), made from gallium-arsenic-phosphor (GaAsP ) semiconductor, operating at a nominal wavelength of 710 nanometers, in the form of a monolithic integrated circuit not contained in a housing (chip), for the manufacture of optocouplers ( a ) 0 ex 8541 60 00 * 93 Piezo-electric crystal oscillating at a frequency of 4 MHz or more but not exceeding 60 MHz, contained in a housing of the SMD (Surface mounted device ) type and with not more than 4 connections 0 Official Journal of the European CommunitiesNo L 163/40 30. 6 . 94 CN code TARIC Description Rate of autonomous duty ( % ) ex 8542 11 01 *25 Wafer, not yet cut into chips, consisting only of microcontrollers or microcomputers of C-MOS or N-MOS (including H-MOS) technology, with a processing capacity of 16 bits , comprising a read only memory, non-programmable (ROM) with a storage capacity of 510 x 13 bits, a read only memory, non-programmable (ROM) with a storage capacity of 512 x 23 bits and a random-access memory (RAM) with a storage ' capacity of 2 Kbits, for use in the manufacture of goods of subheading 8542 1 1 73 contained in a housing bearing: -  an identification marking consisting of or including one of the following combinations figures or of figures and letters: 7720 77C20 or  other identification markings relating to devices complying with the abovementioned description (a ) 0 ex 8542 11 01 *40 Wafer, not yet cut into chips, consisting only of microprocessors with a processing capacity of 16 bits , for use in the manufacture of goods of subheading 8542 11 64 contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 7810 78C10 or  other identification markings relating to devices complying with the abovementioned description ( a ) 0 ex 8542 11 05 * 50 Microprocessor with a processing capacity of 32 bits , in the form of a monolithic integrated circuit not contained in a housing (chip), for use in the manufacture of goods of subheading 8542 11 67 contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures or of figures and letters: 80501 PC 601 PC 603 or  other identification markings relating to devices complying with the abovementioned description (a ) 0 ex 8542 11 14 * 02 Dual or triple port dynamic random-access memory (D-RAM), with data registers and a serial read output control, with a storage capacity of 1 Mbit, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: TC 524256 TC 528128 MT 42 C 4256 MT 43 C 8128 TC 524257 M5M 442256 MT 43 C 4257 TMS 44 C 251 TC 528126 MB 81 C 4251 MT 43 C 4258 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 14 * 03 Random-access memory, with separate in- and outputs and serial shift registers (so-called field memories), of C-MOS technology, with a storage capacity of 870 Kbits , in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : TMS 4C1081 or  other identification markings relating to devices complying with the abovementioned description 0 30. 6 . 94 Official Journal of the European Communities No L 163/41 CN code TARIC Description Rate of autonomous duty ( % ) ex 8542 11 18 * 03 Random-access memory, with separate in- and outputs and serial shift registers ( so-called field memories ), of C-MOS technology, with a storage capacity of 4 320 Kbits, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : TMS 53805 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 21 * 51 Static random-access memory of C-MOS technology (C-MOS S-RAM), with a storage capacity of 64 Kbits and an access time exceeding 55 ns, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : TC 5564 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 25 * 10 Static random-access memory (S-RAM), with a storage capacity of 1 Mbit, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CXK581020 CY7C109 M5M 51004 TC 55B4256 CY7C101 EDI 88128 M5M 51008 TC 55B4257 CY7C102 HM 621100A MCM 6228 TC 55B8128 CY7C106 HM 624256 MCM 6729 CY7C107 HM 624257 MT 5C1008 CY7C108 GM 76C8128 TC 551001 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 25 * 13 Static random-access memory of C-MOS technology (C-MOS S-RAM), operating at a power supply of 3,3 V ( ±0,3 V), with a storage capacity of 288 Kbits and an access time not exceeding 35 ns, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : CY7C1388 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 42 * 21 UV erasable or non-erasable, programmable, read only memory (EPROM or PROM), ex 8542 11 59 * 61 with a storage capacity of 256 Kbits and an access time of less than 80 ns, in the form of a monolithic integrated circuit contained in a housing, with or without a quartz window on the upper surface, and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: CY 7C 270 CY 7C 274 CY 7C 276 CY 7C 279 CY 7C 271 CY 7C 275 CY 7C 277 XC 17256 or  other identification markings relating to devices complying with the abovementioned description 0 Official Journal of the European Communities 30 . 6 . 94No L 163/42 CN code TARIC Description Rate of autonomous duty ( % ) ex 8542 11 44 *07 -UV erasable or non-erasable, programmable, read only memory (EPROM or PROM), ex 8542 11 59 * 68 with a storage capacity of 512 Kbits and an access time not exceeding 75 ns, in the form of a monolithic integrated circuit contained in a housing, with or without a quartz window on the upper surface, and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 27 C 512 CY 7C 286 CY 7C 289-75 CY 7C 285-65 CY 7C 287 CY 7C 285-75 CY 7C 289-65 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 1146 *01 Flash electrically erasable, programmable, read only memory (Flash-E2PROM) with a storage* capacity of 2 Mbits , in the form of a monolithic integrated circuit contained in a housing bearing :  an identification marking consisting of or including one of the following combinations of figures and letters: 28 F 002 28 F 020 28 F 200 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 46 *02 Flash electrically erasable, programmable, read only memory (Flash-E2PROM) with a storage capacity of 4 Mbits , in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: 28 F 040 TC 584 000 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 48 *01 UV erasable or non-erasable, programmable, read only memory (EPROM or PROM), ex 8542 11 59 *66 with a storage capacity of 8 Mbits, in the form of a monolithic integrated circuit contained in a housing, with or without a quartz window on the upper surface, and bearing:  an identification marking consisting of or including the following combination of figures and letters: TC 578200 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 48 *02 Flash electrically erasable, programmable, read only memory (Flash-E2PROM) with a storage capacity of 8 Mbits, in the form of a monolithic integrated circuit contained in a housing bearing :  an identification marking consisting of or including the following combination of figures and letters: 28 F 008 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 50 *06 Electrically erasable, programmable, read only memory (E2PROM), with a storage capacity of 8 K x 8 bits and a byte or page write cycle time not exceeding 2 ms, in the form of a monolithic integrated circuit contained in a housing bearing: 30. 6 . 94 Official Journal of the European Communities !"*Jo L 163/43 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 11 50  an identification marking consisting of or including one of the following (cont'd) combinations of figures and letters : AT 28 C 64 AT 28 PC 64 AT 28 HC 64 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 59 * 07 FIFO (first in, first out ) read/write memory of C-MOS technology, for simultaneous reading and writing in one clock signal , with a storage capacity of 2 K x 18 bits, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CY7C447 CY7C457 MT 53C2K18C3 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 59 *21 FIFO (first in, first out), read/write memory of C-MOS technology, with a storage capacity of 64 x 8 bits or 64 x 9 bits , in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CY7C408A CY7C409A or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 59 "' 24 FIFO (first in, first out ) read/write memory, with a storage capacity of 7 280 or 9 080 bits , in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one ¢ of the following combinations of figures and letters : PD 41101 PD 41102 PD 42101 PD 42102 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 59 * 26 FIFO (first in, first out ) read/write memory of C-MOS technology, for simultaneous reading and writing in one clock signal , with a storage capacity of 512 x 9 bits and an access time not exceeding 40 ns, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CY7C441 CY7C451 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 59 *27 FIFO (first in , first out ) read/write memory of C-MOS technology, for simultaneous reading and writing in one clock signal or bidirectional operation, with a storage capacity of 9 or 1 8 Kbits , in the form of a monolithic integrated circuit contained in a housing bearing: No L 163/44 Official Journal of the European Communities 30 . 6 . 94 CN code TARIC  Description Rate of autonomous duty ( % ) ex 8542 11 59  an identification marking consisting of or including one of the following (cont'd) combinations of figures and letters : CY7C439 CY7C453 IDT 72031 CY7C443 CY7C455 MT 53C51218A1 CY7C445 CY7C456 CY7C446 IDT 72021 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 59 *31 FIFO (first in, first out) read/write memory of C-MOS technology, with a storage capacity of 72 Kbits and with an access time not exceeding 15 ns or a programmable flag register, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CY7C460-15 IDT 7205 CY7C470 MT 53C4K18D4-15 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 59 * 71 FIFO (first in , first out) read/write memory of C-MOS technology, capable of asynchronous reading , and writing, with a storage capacity of 512 x 9 bits , 1 K x 9 bits, 2 K x 9 bits or 4 K x 9 bits and an access time not exceeding 15 ns, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CY7C421 CY7C425 CY7C429 CY7C433 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 62 *03 Floating-point arithmetic co-processor, in the form of a monolithic integrated circuit ex 8542 11 64 * 03 contained in a housing bearing: ex 8542 11 67 *03  an identification marking consisting of or including one of the following ex 8542 11 68 '' Ol combinations of figures or figures and letters : 3171 80387 MC 68882 TX 32081 W 74 ACT 8847 8087 NCR 32020 US 83C87 79 R 2010 80C287 NS 32081 US 83S87 79 R 3010 CY 7C 602 NS 32381 WTL 3167 80287 MC 68881 R 2010/16 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 62 *42 Microprocessor with a processing capacity not exceeding 8 bits, in the form of a monolithic integrated circuit contained in a housing bearing :  an identification marking consisting of or including one of the following combinations of figures or figures and letters : 82389 CXD 2515Q MC68HC11EDO Z 64180 8294 CXD 2601 MC68HC11F Z 8068 82C389 HD 64A180 PC 87323 VF Z 86C95 Am 79C410 HD 64B180 PC 87911 Z 9518 Am 79C411 MC 68302 SC414950FB or  other identification markings relating to devices complying with the abovementioned description 0 30 . 6 . 94 Official Journal of the European Communities \fo L 163/45 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 11 64 *45 Microprocessor with a processing capacity exceeding 8 bits but not exceeding 16 bits , in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 1TX9-0301 ADSP 2102BS-50 PD 70236 76005 CN CF 70064 TMS 38010 80186 CF 70095 TMS 380C16 80188 CF 70200 TMS 380C24 80286 CF 72301 TMS 380C25 80C186 CF 72305A TMS 380C26 80C188 CIFAX TMS 380C27 80C196 DSP 56116 XSP 56200 80C296 DSP 56156 Z 280 82389 DSP 56200 Z 70108 82C389 MB 89T713 Z 70116 ADSP 2100 MB 89T715 ADSP 2101 MC 68302 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 67 *41 Microprocessor with a processing capacity exceeding 16 bits but not exceeding 32 bits, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 390 Z 50 82596 MC 68020 PC 601 486 82C389 MC 68030 PC 603 78201441 86C020 MC 68040 R 2 000/16 79R2 000A Am 29000 MC 68331 ST 18931 79R3000 CPU 04041871 MC 88110 ST 18932 80386 CY7C601 NCR 32 000 ST 18941 80486 DC 262 A NS 32032 ST 18R942 80501 DSP 32 C NS 32332 TMS 320M500 80960KB L 64801 NS 32532 TMS 320M520 82389 % MB 86904CR NS 32C032 W 8701 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 68 * 32 Microprocessor with a processing capacity exceeding 32 bits , in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures or of figures and letters : 21064 80860 R 4 000 R 4300 R 4400 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 71 * 13 Microcontroller or microcomputer of C-MOS technology, with a processing capacity of 8 bits , comprising a read only memory, non-programmable (ROM) with a storage capacity of 96, 127 or 128 Kbits , a random-access memory (RAM) with a storage capacity of 2 Kbits, 4 Kbits or 4 992 bits , a serial interface circuit and a display control and drive circuit, in the form of a monolithic intergrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CXP 82316 PD 75316 TMP 87CC20F TMP 87CH20F or  other identification markings relating to devices complying with the abovementioned description 0 Official Journal of the European Communities 30 . 6 . 94No L 163/46 CN code TARIC Description Rate of autonomous duty ( % ) ex 8542 11 71 * 24 Microcontroller or microcomputer of C-MOS technology, with a processing capacity of 8 bits, having a register-to-register architecture, comprising a static random-access memory (S-RAM) with a storage capacity of not more than 12 Kbits and at least a read only memory, non-programmable (ROM) or a programmable, non-erasable, read only memory (PROM) or an UV-erasable, programmable, read only memory (EPROM) or an electrically erasable, programmable, read only memory (E2PROM), with a storage capacity of not more than 256 Kbits, in the form of a monolithic integrated circuit contained in a housing bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : 370C010 370C250 370C732 73C85 370C032 370C256 370C756 73C88 370C050 370C310 370C758 73C95 370C052 370C332 370C810 73C161 370C056 370C350 370C850 MC 68HC05P1 370C058 370C352 374C036 MC 68HC05P8 370C150 370C356 73C41 370C156 370C358 73C42 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 71 *26 Microcontroller or microcomputer of C-MOS technology, with a processing capacity of 8 bits, comprising a read only memory, non-programmable (ROM) or a programmable, non-erasable, read only memory (PROM) or an UV erasable, programmable, read only memory (EPROM) with a storage capacity of 60 Kbits or more but not exceeding 128 Kbits and a random-access memory (RAM) with a storage capacity not exceeding 3 Kbits , in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : * 87C51 M50958 MC68HC05i8 87C54 M50959 MC68HC705i8 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 71 *29 Microcontroller or microcomputer of C-MOS technology, with a processing capacity of 8 bits, comprising a random-access memory (RAM) with a storage capacity of 4 or 6 Kbits , a read only memory, non-programmable (ROM) or a programmable, non-erasable, read only memory (PROM) or an UV erasable, programmable, read only memory (EPROM), with a storage capacity of 96 or 192 Kbits , an electrically erasable programmable, read only memory (E2PROM) with a storage capacity of 4 or 5 Kbits and an 8-channel analogue-to-digital converter , in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : MC 68HC11E9 MC 68HC711E9 MC 68HC711K4FS MC 68HC11K4 MC 68HC711K4FN or  other identification markings relating to devices complying with the abovementioned description 0 30 . 6 . 94 Official Journal of the European Communities ^o L 163/47 CN code TARIC Description Rate of autonomous duty ( % ) ex 8542 11 71 *42 Microcontroller or microcomputer of C-MOS technology, with a processing capacity of 8 bits , providing protocol control, data formatting and audio signal processing, comprising 1 or 2 random-access memories (RAMs ) with a total storage capacity not exceeding 10 Kbits and a read only memory, non-programmable (ROM ) with a storage capacity of 192 Kbits, in the form of a monolithic intergrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters: Am 79C412 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 71 *43 Microcontroller or microcomputer of C-MOS technology, with a processing capacity of 8 bits, comprising a 16-bit digital signal processor, a random-access memory (RAM) with a storage capacity of 4 Kbits and having the function of programme memory, 2 random-access memories (RAMs ) with a total storage capacity of 2 Kbits and 256 registers, in the form of a monolithic intergrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters: Z 86C95 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 71 *44 Microcontroller or microcomputer of C-MOS technology, with a processing capacity of 8 bits, providing floppy disc storage unit or keyboard control functions, comprising an 8-bit configuration register, a random-access memory (RAM) with a storage capacity of 16 Kbits and having the function of programme memory, a random-access memory (RAM) with a storage capacity of 2 Kbits and a real-time clock, in the form of a monolithic integrated circuit contained in a housing bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : PC 87323 VF PC 87911 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 71 *45 Microcontroller or microcomputer of C-MOS technology, with a processing capacity of 8 bits, providing keyboard control functions, comprising a read only memory, non-programmable (ROM) with a storage capacity of 2 Kbits, random-access memories (RAMs) with a total storage capacity of 2 Kbits , a real-time clock, address registers and input/output buffers , in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : 82C113 or  other identification markings relating to devices complying with the abovementioned description 0 No L 163/48 Official Journal of the European Communities 30 . 6 . 94 CN code TARIC Description Rate of autonomous duty ( % ) ex 8542 11 71 *46 Microcontroller or microcomputer of C-MOS technology, with a processing capacity of 8 bits, providing vertical deflection functions for a cathode-ray tube, comprising 2 arithmetic-logic units (ALUs), 4 read only memories, non-programmable (ROMs) with a total storage capacity of 11,7 Kbits, 2 random-access memories (RAMs ) with a total storage capacity of 1 Kbit, an analogue-to-digital converter and 2 digital-to-analogue converters , in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : CXD 2018 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 71 *47 Microcontroller or microcomputer of C-MOS technology, with a processing capacity of 8 bits, comprising a read only memory, non-programmable (ROM) with a storage capacity of 48 or 64 Kbits , a random-access memory (RAM) with a storage capacity of 1 Kbit or 1 536 bits and 6 digital-to-analogue converters , in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : PCA 84C640 PCA 84C840 PCA 84C841 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 73 "' 08 Microcontroller or microcomputer of C-MOS technology, with a processing capacity of 16 bits, comprising a read only memory, non-programmable (ROM) or a programmable, non-erasable, read only memory (PROM) or a UV erasable, programmable, read only memory (EPROM) with a storage capacity of 128 , 192, 256 or 384 Kbits, a random-access memory (RAM) with a storage capacity of 4 , 8 or 16 Kbits and an 8-bit analogue-to-digital converter, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : M 37702 E2 M 37702 M2 M 37702 M4 M 37702 MDB M 37702 E4 M 37702 M3B M 37702 M6L or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 73 * 11 Microcontroller or microcomputer of C-MOS technology, with a processing capacity of 16 bits, comprising a multiplier/accumulator (MAC), an arithmetic-logic shifter, a static random-access memory (S-RAM) with a storage capacity of 48 Kbits and having the function of programme memory, a static random-access memory (S-RAM) with a storage capacity of 16 Kbits and a programmable timer, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: ADSP 2101 ADSP 2102BS-50 or  other identification markings relating to devices complying with the abovementioned description 0 30. 6 . 94 Official Journal of the European Communities No L 163/49 CN code TARIC Description Rate of autonomous duty ( % ) ex 8542 11 73 * 12 Microcontroller or microcomputer of C-MOS technology, with a processing capacity of 16 bits, comprising an 8-bit or 16-bit external data-bus, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : ADSP 2100 DSP 56116 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 73 * 13 Microcontroller or microcomputer of C-MOS technology, with a processing capacity of 16 bits, providing . local network bus communication control, comprising a random-access memory (RAM) with a storage capacity of 2 Kbits, 2 read only memories, non-programmable (ROMs) or 2 programmable, non-erasable, read only memories (PROMs ) or 2 UV erasable, programmable, read only memories (EPROMs) with a total storage capacity of 56 or 128 Kbits and a serial-port interface circuit, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : TMS 8370C03 TMS 8370C73 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 74 * 14 Microcontroller or microcomputer of C-MOS technology, with a processing capacity of 32 bits , comprising 16-bit data-buses and a 16 x 16 bits multiplier with 32 bits results, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : TMS 320M520 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 75 * 01 Microcontroller or microcomputer of C-MOS technology, with a processing capacity of 56 bits , in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : DSP 56 000 DSP 56001 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 75 *22 Microcontroller or microcomputer of C-MOS technology, with a processing capacity of 96 bits, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : f DSP 9 6002 or  other identification markings relating to devices complying with the abovementioned description 0 No L 163/50 Official Journal of the European Communities 30 . 6 . 94 CN code TARIC Description Rate of autonomous duty ( % ) ex 8542 11 75 *23 Microcontroller or microcomputer of C-MOS technology, with a processing capacity of 40 bits , in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : DSP 56166 TMS 320G500 or '  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 77 *03 Message handler circuit based on gate arrays of C-MOS technology, providing multi-channel communication over a bidirectional bus, comprising a microprocessor interface circuit, a voice/data receiver and transmitter, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : QMV 253 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 79 *04 Interface and control circuit based on standard cells of C-MOS technology, capable of controlling driver circuits for an inkjet printhead, in the form of a monolithic integrated circuit contained in a housing bearing :  an identification marking consisting of or including the following combination of figures and letters: 1MK5-0201 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 79 *05 Interface and control circuit based on standard cells of C-MOS technology, capable of data organisation and transfer to an inkjet printhead, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : 1MK9-0201 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 79 *06 Interface and control circuit based on standard cells of C-MOS technology, capable of interfacing between a disc storage unit, a central processing unit (CPU), a dynamic random-access read/write memory (D-RAM) and a local bus, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 68G0960 68G1002 or  other identification markings relating to devices complying with the abovementioned description 0 30. 6 . 94 Official Journal of the European Communities ^o L 163/51 CN code TARIC Description Rate of autonomous duty ( % ) ex 8542 11 82 * 06 Bus controller of C-MOS technology, in the form of a monolithic integrated circuit contained in a housing bearing :  an identification marking consisting of or including one of the following combinations of figures or figures and letters : 82308 82 C 211 82 C 496 R 4230 82309 82 C 288 82 C 88 TACT 83443 82355 82 C 301 CA 91C014 VAC 068 82358 82 C 320 GC 181 VIC 068 82374EB 82 C 362 HT 216 VIC 64 82434LX 82 C 461 L1A 4601 VL 82 C 331 82 C 101 82 C 463 MSM 6307 VY 86 C 410 82 C 103 82 C 493 R 4220 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 * 10 Video controller , with at least one of the following functions : a ) cathode-ray tube controlling, b ) liquid crystal display (LCD ) driving or controlling, c ) display controlling or character generation for liquid crystal displays (LCDs), d ) graphics controlling, e ) colour selection controlling, in the form of a monolithic integrated circuit, either contained in a housing or fixed on a plastic support, and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : a) 82 C 434 b ) H 5050 b)V6116 a ) 82 C 453 b ) HD 44100 b)V6117 a ) 82 C 801 b)HD 44780 b)V6118 a ) 86 C 805 b ) HD 66100 b ) V 6120 a ) 86 C 911 b ) HD 61104T b ) V 6355-DJ a ) 86 C 928 b ) HD 61105T c ) HD 61830 a ) AM 8052 b ) HD 66106T c ) LH 5821 a ) ATI 68800 b ) HD 66107T d ) 82 C 431 a ) CRT 9007 b ) LC 7582 d ) 82 C 435 a ) CRT 97 C 11 b ) M 6003 d ) 82 C 441 a ) ET 4 000 b ) M 6004 d ) 82 C 451 a ) M 50452 b ) MSM 5259 d ) 82 C 452 a ) MB 89321 b ) MSM 5298 d ) 84 C 451 a ) MB 89322 b ) MSM 5299 d ) AVGA1 a ) TVGA 8900C b ) MSM 5839 d ) CL-GD5410 a ) V 6363 b)SED 1600 d ) HT 208 a ) VY 86 C 310 b ) SED 1610 d ) HT 209 a ) WD 90 C 10 b ) TMS 3491 d ) L 64845 a ) WD 90 C 11 b ) TMS 3492 d ) NCR 77C22 a ) WD 90 C 30 b ) TMS 57202 d ) OTI 067 a ) WD 90 C 31 b ) TMS 57206 d ) PEGA a ) WD 90 C 33 b ) TMS 57207 d ) PVGA b) 82 C 425 b ) TMS 57210 d ) WD 90 C 00 b ) CL-GD6410 b ) TMS 57212 e ) 82 C 433 b ) COP 472 b ) TMS 57213 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 * 36 Control circuit or control and management circuit, comprising 2 direct memory access (DMA) controllers and 2 interrupt controllers , in the form of a monolithic integrated circuit contained in a housing bearing: No L 163/52 Official Journal of the European Communities 30 . 6 . 94 CN code TARIC Description Rate of autonomous duty ( % ) ex 8542 11 82  an identification marking consisting of or including one of the following (cont'd) combinations of figures and letters: 82360SL 82C316 ' HT 101 SX VL 82 C 486 82C206 GC 101 SX VL 82 C 480 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 * 39 DC motor control circuit, with at least one of the following caracteristics : a ) for a brushless three-phase motor, of BiMOS technology, operating at a single power supply of 5 V, comprising outputs with an impedance of 1,4 ohms at a power of 1 A, b ) of C-MOS technology, comprising a circuit to monitor power supply, a circuit to store and decode addresses and to multiplex data, an 8-bit digital-to-analogue converter and 5 amplifiers, c ) of N-MOS (including H-MOS) technology, comprising a digital 16-bit filter, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting , of or including one of the following combinations of figures and letters : a ) 9990CS b) GC 27 b) GC 45 c) LM 629 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 * 89 Line decoder/driver of C-MOS technology, with an output voltage of 30, 35 oder 60 V at 500 mA, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : MC 34142 UCN 5816 UCN 5817 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 *92 Control circuit of C-MOS technology, capable of driving 25 lamps or a 7-segment light-emitting diode (LED) display, having a drive voltage of 4,5 V or more but not exceeding 6 V, in the form of a monolithic integrated circuit contained in a housing bearing :  an identification marking consisting of or including the following combination of figures and letters: MC 14489 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 *93 Control circuit of C-MOS technology, for the firing of printhead pens, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : 1TY5-0001 or -  other identification markings relating to devices complying with the abovementioned description 0 30. 6 . 94 Official Journal of the European Communities Mo L 163/53 CN code TARIC Description Rate of autonomous duty ( % ) ex 8542 11 82 * 94 Control circuit of C-MOS technology, capable of managing the reduction of power consumption of a microprocessor or of other peripheral units, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : 1028 CP or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 84 * 14 Interface or interface and control circuit of C-MOS technology, with at least one of the following functions : a ) for signals between a peripheral disc memory unit and a central processing unit (CPU), b ) for controlling data communication between a system bus interface and peripheral units, comprising a system interface gate, a microprocessor gate and a direct memory access (DMA) gate, c ) for interfacing and controlling the data sequence between an automatic data-processing machine and a disc storage unit, d ) for read/write data between a digital-audio-tape storage unit and a microprocessor, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : a ) AIC 560 L b ) 1TU2-0301 a ) DP 8466 b ) 1TV3-0301 a ) OMTI 5080 (OMTI 2 0508 ) b ) 1TV3-0302 a ) OMTI 5090 (OMTI 2 0509 ) b ) 1TV4-0301 a ) WD 11 C 00-17 b ) 1TV4-0302 a ) WD 14 C 00-17 c) 32C260 a ) WD 61 C 40 c) AIC 6060 b ) 1TU1-0301 d) 1XK2-0301 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 84 *46 Control and interface circuit of C-MOS technology, comprising 48 mA drivers, registers, an 18-bit direct memory access (DMA) interface, an 8-bit microprocessor bus and a parity generator and checker, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : NCR 53C94 NCR 53C95 NCR 53C96 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 * 03 Video-line comb filter of C-MOS technology, capable of digital signal luminance/chrominance separation, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : CXD 2024 or  other identification markings relating to devices complying with the abovementioned description 0 Official Journal of the European Communities 30 . 6 . 94No L 163/54 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 11 86 * 04 Digital-to-analogue and analogue-to-digital converter of C-MOS technology, comprising an analogue modulator capable of oversampling signals at a frequency of 1 024 MHz and a filter capable of sampling signals from a digital modulator at a frequency of 512 kHz, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : MSP 58C20 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 * 07 Multiplexer/demultiplexer of C-MOS technology, capable of converting 28 independent signals , comprising a microprocessor bus interface circuit and a random-access memory (RAM) with a storage capacity of 256 bits , in the form of a monolithic integrated circuit contained in a housing bearing :  an identification marking consisting of or including the following combination of figures and letters : TXC 03301 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 * 08 Dual subscriber line audio-processing circuit (DSLAC) of C-MOS technology, comprising 2 digital signal processors, at least 1 analogue-to-digital converter and at least 1 digital-to-analogue converter , in the form of a monolithic integrated circuit contained in a housing bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : Am 79C02 Am 79C03 Am 79C04 or  other identification markings relating to devices complying with the abovementioned description 7 ex 8542 11 86 *09 8-, 9-, 10-, 16- or 18-bit register of C-MOS technology, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 74FCT162374 74FCT16823BT 74FCT574 74FCT162823BT 74FCT16823CT Am 29C818A 74FCT162823CT 74FCT374 Am 29C821A 74FCT16374 74FCT534 Am 29C823A or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 * 10 Transmitter of C-MOS technology, operating with a single power supply of +5 V and with a data transfer rate per second of 120 Kbits or more at an output voltage of 5 V, comprising not more than 5 transmitters, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : MAX 200 MAX 204 or  other identification markings relating to devices complying with the abovementioned description 0 30. 6 . 94 Official Journal of the European Communities No L 163/55 CN code TARIC Description Rate of autonomous duty ( % ) ex 8542 11 86 * 12 Encoder/decoder of BiMOS technology, providing data conversion and separation and a data transfer rate of 50 Mbits per second, comprising a read pulse detector and a frequency synthesiser/synchroniser , in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : HD 153031 RF or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 * 16 Phase-locked loop (PLL) clock circuit of C-MOS technology, capable of synchronisation or multiplication of frequencies of 20 MHz or more but not exceeding 160 MHz, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : MC 88915 MC 88916 MC 88920 MC 88PL117 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 *21 Signal processing circuit of C-MOS technology, providing delay of scanning periods for horizontal image lines of a charge-coupled ( CCD ) image sensor, comprising a clockgenerator, a clamp circuit and a sample and hold circuit, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CXL 1517 MN 3860SA MSM 6819MS-K CXL 5504 MN 3861SA MSM 6834MS-K or  other identification markings relating to devices complying with the abovementioned description 0 ex- 8542 11 86 *29 Transmitter/receiver of C-MOS technology, with at least one of the following characteristics : a ) capable of connecting ( terminating) line rates of 8 448 or 34 368 bits per second, b ) of the 8-, 16- or 32-bit bidirectional type, c ) operating with a single power supply of +5 V and a supply current not exceeding 2 mA, comprising 2 transmitters and 2 receivers, d ) operating with a single power supply of +5 V, comprising at least 6 transmitters and at least 8 receivers, e ) operating with a single power supply of +5 V and of +9 V or more but not exceeding + 13,2 V and with a data transfer rate per second of 120 Kbits or more at an output voltage of 5 V, comprising 2 transmitters and 2 receivers, f) having a supply current not exceeding 3 mA, comprising 2 driver circuits and 3 receivers, g ) with a propagation delay not exceeding 11 ns, h ) for signals between an encoder/decoder using Manchester code (MED) or an interface unit and a twisted pair cable or a coaxial cable in a local area network (LAN), No L 163/56 Official Journal of the European Communities 30 . 6 . 94 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 11 86 in the form of a monolithic integrated circuit contained in a housing bearing: (cont d)  an identification marking consisting of or including one of the following combinations of figures or of figures and letters : a ) TXC 02 050 b ) 74 FCT 162652 d ) MAX 246 b ) 29 C 833 A b ) 74 FCT 162952 d ) MAX 247 b ) 29 C 853 A b ) 74 FCT 16500 d ) MAX 248 b ) 74 AC 16472 b ) 74 FCT 16501 d ) MAX 249 b ) 74 AC 16646 b ) 74 FCT 16543 e ) MAX 201 b ) 74 AC 16657 b ) 74 FCT 16646 f) LTC 902 b ) 74 ACT 16245 b ) 74 FCT 16652 g) 29 FCT 52 b ) 74 ACT 16470 b ) 74 FCT 16952 g) 82503 b ) 74 ACT 16863 b ) 74 FCT 245 h) 83C92 b ) 74 FCT 1 62500 b ) 74 FCT 645 h ) 83C94 b ) 74 FCT 1 62501 c ) MAX 220 h ) Am 79C98 b ) 74 FCT 1 62543 d) MAX 244 h ) TMS 380C60 b ) 74 FCT 162646 d) MAX 245 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 * 39 Clock generator , in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures or figures and letters : 32 D4661CL CY7B992 ICS 90C64 PCLK 2 82 C 402 DP 8531 LZ 93F31 SC 11410 AV 9129 DP 8532 LZ 93F33 SC 11411 Bt 438 DP 83241 LZ 93N61 SC 11412 Bt 439 ICD 2023 MK 1418 TCK 9002 CXD 1035 ICD 2027 MK 1442 WD 90 C 61 CXD 1252 ICD 2028 MK 1448 CXD 1255 ICS 1394 MK 1450 CY7B991 ICS 2494 PCLK 1 or other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 * 40 Data-buffer or data/address-buffer circuit , in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : FB 2020 GC 102 HT 102 VL 82 C 332 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 *44 Data or image compression/decompression circuit of C-MOS technology, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 1XH4-0301 1XY9-0001 CL 450 CL 950 1XK6-0301 74 ACT 6340 CL 550 or  other identification markings relating to devices complying with the abovementioned description 0 30 . 6 . 94 Official Journal of the European Communities No L 163/57 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 11 86 * 53 Signal generator of C-MOS technology, providing synchronous pulse generation for a charged coupled (CCD) image sensor, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CXD 1030 CXD 1217 LZ 93B53 LZ 93N43 or  other identification markings relating to devices complying with the abovementioned description 0 * ex 8542 11 86 * 54 Modulator/demodulator of C-MOS technology (C-MOS-Modem), only for half duplex transfer of image telegraphy ( facsimile) at a rate of 300, 2 400, 4 800, 7 200 or 9 600 bits per second, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : TC 35128 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 * 59 Signal processing circuit of C-MOS technology, capable of processing video-signals from a charge-coupled ( CCD ) image sensor, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CXA 1810 CXD 2100 CXD 2150 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 * 80 Comparator circuit of C-MOS technology, capable of comparing cache-address tags, comprising a static random-access memory (S-RAM) with a storage capacity of 16 Kbits , in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : MCM 62350 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 * 91 Subscriber line audio-processing circuit (SLAC) comprising 2 digital signal processors, an analogue-to-digital converter and a digital-to-analogue converter, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : AM 7901 AM 7905 or  other identification markings relating to devices complying with the abovementioned description 7 No L 163/58 Official Journal of the European Communities 30 . 6 . 94 CN code TARIC Description Rate of autonomous duty ( % ) ex 8542 11 89 * 10 Transmitter/receiver of gallium arsenide (GaAs ) semiconductor material, providing synchronous/asynchronous data communication at a rate per second of 622 Mbits or more but not exceeding 2,5 Gbits , in the form of a monolithic integrated circuit not contained in a housing (chip ), for use in the manufacture of goods of subheading 8542 11 98 contained in a housing bearing : ' an identification marking consisting of or including one of the following combinations of figures and letters : GIGA BOA GIGA MATCH or  other identification markings relating to devices complying with the abovementioned description ( a ) 0 ex 8542 11 89 *20 Measurement circuit of gallium arsenide (GaAs ) semiconductor material, capable of measuring signal propagation times on transmission lines, comprising 2 asynchronous counters , 4 comparators, a clock generator and an oscillator , in the form of a monolithic integrated circuit not contained in a housing (chip ), for use in the manufacture of goods of subheading 8542 11 98 contained in a housing bearing :  an identification marking consisting of or including the following combination of figures and letters : GIGA TDR or  other identification markings relating to devices complying with the abovementioned description ( a ) 0 ex 8542 11 89 * 30 Clock and data recovery circuit of gallium arsenide (GaAs) semiconductor material , in the form of a monolithic integrated circuit not contained in a housing (chip ), for use in the manufacture of goods of subheading 8542 11 98 contained in a housing bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : GD 16042 GD 16043 or  other identification markings relating to devices complying with the abovementioned description ( a ) 0 ex 8542 11 89 *40 Multiplexer of gallium arsenide (GaAs ) semiconductor material , capable of multiplexing 4 data flows into a single data flow, comprising a phase-locked loop ( PLL) circuit and laser diode drivers, in the form of a monolithic integrated circuit not contained in a housing (chip ), for use in the manufacture of goods of subheading 8542 11 98 contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : GD 16054 * or  other identification markings relating to devices complying with the abovementioned description (a ) 0 ex 8542 11 89 *50 Divider/detector circuit of gallium arsenide (GaAs ) semiconductor material , capable of synthesizing frequencies in the range of 50 MHz to 1 700 MHz, comprising a prescaler, a frequency divider and a phase/frequency detector, in the form of a monolithic integrated circuit not contained in a housing (chip ), for use in the manufacture of goods of subheading 8542 11 98 contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : GIGA FSS or  other identification markings relating to devices complying with the abovementioned description (a ) 0 30. 6 . 94 Official Journal of the European Communities Mo L 163/59 CN code TARIC Description Rate of autonomous duty ( % ) ex 8542 11 90 *21 Static random-access memory of bipolar technology ( bipolar S-RAM), with a storage capacity not exceeding 1 Kbit , in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures or of figures and letters : 82 S 09 93422 93425 MBM 93419 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 90 * 74 Programmable, non-erasable, read only memory (PROM) of bipolar technology, with a storage capacity not exceeding 64 Kbits , in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures or figures and letters : 18 S 030 27 S 191 5309 6336 82 S 130 24 S 10 27 S 291 53 S 240 63 S 240 82 S 131 24 S 41 28 L 22 53 S 241 63 S 241 93436 24 S 81 28 LA 22 54 S 570 63 S 3281 93446 28 L 42 28 L2XMFC 54 S 571 7053 Am 27S43 28 S 166 29613 5604 7058 MB 7115 28 S 42 29770 5624 74 S 570 MB 7116 28 S 86 29771 6305 74 S 571 MB 7117 27 PS 191 38510 6306 76 LS 03 MB 7118 27 PS 291 5305 6308 7620 MB 7141 27 S 12 5306 6309 7621 MB 7142 27 S 13 5308 6335 82 S 114 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 95 *62 Driver circuit of gallium arsenide (GaAs ) semiconductor material , for controlling laser diodes or other light-emitting diodes (LEDs ), in the form of a monolithic integrated circuit contained in a housing bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : 16G075 16G076 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 98 *02 Audio digital-to-analogue converter of bipolar technology, with a dynamic range of 96 dB or more, comprising an internal voltage reference, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : PCM 63P or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 98 *07 Demodulator for phase-shifted signals of bipolar technology, with a clock signal generator and a circuit for parallel to serial conversion, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : TA 8662 or  other identification markings relating to devices complying with the abovementioned description 0 No L 163/60 Official Journal of the European Communities 30 . 6 . 94 CN code TARIC Description Rate of autonomous duty ( % ) ex 8542 11 98 *27 16-bit digital-to-analogue converter of bipolar technology, comprising an internal voltage reference, in the form of a monolithic integrated circuit contained in a housing bearing :  an identification marking consisting of or including the following combination of figures and letters : DAC 712 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 98 *28 Prescaler of bipolar technology, having an input frequency not exceeding 1,5 GHz and a selectable 64/65 or 128/129 divide ratio, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : MC 12022 SC 12022 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 98 * 32 Transmitter/receiver of bipolar technology, capable of converting data into serial or parallel format and bidirectional serial data transfer at a rate not exceeding 200 megabytes per second, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : MC 100SX1451 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 98 * 33 32 x 32-bit differential crosspoint switch of bipolar technology, capable of switching at a data rate per second of 800 Mbits, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : S 2024 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 98 * 35 Transmitter/receiver of bipolar technology, capable of data transmission over a twisted-pair cable, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : DP 83220 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 98 *36 Clock generator/buffer of gallium arsenide (GaAs ) semiconductor material , capable of frequency synchronisation or multiplication, in the form of a monolithic integrated circuit contained in a housing bearing: 30. 6 . 94 Official Journal of the European Communities No L 163/61 CN code TARIC Description Rate of autonomous duty ( % ) ex 8542 11 98  an identification marking consisting of or including one of the following (cont 'd) combinations of figures and letters : GA 1 000 GA 1086 GA 1088 GA 1110 GA 1085 GA 1087 GA 1089 GA 1210 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 20 * 30 Control circuit of C-MOS technology, capable of driving inductive and resistive loads, having 4 outputs with a current of 2 A or more but not exceeding 7,2 A, in the form of a monolithic integrated analogue circuit not contained in a housing (chip), for the manufacture of motor control systems (a ) 0 ex 8542 19 20 *40 Transimpedance amplifier of gallium arsenide (GaAs ) semiconductor material , operating at a bandwidth not exceeding 2,7 GHz, in the form of an monolithic integrated analogue circuit not contained in a housing (chip ), for use in the manufacture of products falling within subheading 852711 90 ( a ) 0 ex 8542 19 30 *02 Microwave amplifier of bipolar technology, with a nominal gain of 18 dB at 0,5 GHz or . 22,5 dB at 1 GHz and 32,5 dB at 0,1 GHz or 26 at 1,5 GHz, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : A-06 A-08 N10 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 30 *03 Quadruple amplifier of C-MOS technology, with an input current not exceeding 20 pA, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : LMC 660 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 30 *05 Amplifier of bipolar technology, with a typical supply current not exceeding 1 mA at a voltage of 12 V and a temperature of 25 °C, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : LM 1964 or  other identification markings relating to devices complying with the abovementioned description 0 No L 163/62 Official Journal of the European Communities . 30 . 6 . 94 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 19 30 * 06 Amplifier of bipolar technology, with a typical operating frequency of 1,3 GHz, 2,3 GHz or 3 GHz and a single supply voltage of 5 V, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : C1D C1E C1F C1G C1H C1J or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 30 * 07 Amplifier with an off-set voltage not exceeding 1 000 [iV at 25 °C, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : LT 1006 OPA 275 OPA 628 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 30 * 08 Amplifier of gallium arsenide (GaAs ) semiconductor material , having a nominal gain of 18 or more but not exceeding 30 dB and a frequency range of not more than 1,9 GHz, in the form of a monolithic integrated analogue circuit contained in a housing bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : 16G071 16G072 16G074 MGF 7131 or  other identification markings relating to .devices complying with the abovementioned description 0 ex 8542 19 30 * 10 Amplifier, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : C 05 V 35 or  other identification markings relating to devices complying with the abovementioned description These devices are for use in the manufacture of products falling within subheading 9021 40 00 ( a ) 0 ex 8542 19 30 * 15 Amplifier with an input current not exceeding 80 nA, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : OPA 37 OPA 111 OPA 121 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 30 * 25 Variable amplifiers for the range of frequencies of 10 Hz or more but not exceeding 30 kHz, with a gain of 85 dB or more, in the form of a monolithic integrated analogue circuit contained in a housing bearing: -  an identification marking consisting of or including the following combination of figures and letters : M 5218 or  other identification markings relating to devices complying with the abovementioned description 0 30 . 6 . 94 Official Journal of the European Communities Mo L 163/63 CN code TARIC Description Rate of autonomous duty ( % ) ex 8542 19 30 * 30 Dual or quadruple amplifier operating with a supply current per amplifier not exceeding 50 (i-A, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : LT 1078 LT 1079 LT 1178 LT 1179 or ,  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 30 *40 Thermocouple amplifier for instrumentation control at temperatures from 0 to 50 °C, incorporating an alarm system, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : AD 594 AD 595 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 30 * 80 Amplifier with a programmable gain factor, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : PGA 102 PGA 202 PGA 203 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 50 * 15 Current and voltage regulator of C-MOS technology, operating on a battery input voltage of 0,85 V or more but not exceeding 5,5 V or an unregulated input voltage of 7 V or more but not exceeding 20 V, providing a selectable output voltage of 3,3 V ( ±0,13 V) or 5 V ( ±0,20 V), in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : MAX 717 MAX 719 MAX 721 MAX 723 MAX 718 MAX 720 MAX 722 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 50 * 20 Voltage regulator with an input voltage range of 3 V or more but not exceeding 60 V and a quiescent current of 6 or 7 raA, comprising an internal 1,25 A, 2,5 A, 4 A or 5 A switch circuit, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : LT 1070 LT 1071 LT 1170 LT 1171 LT 1172 LT 1271 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 50 *25 Voltage regulator, providing reverse battery protection, operating with an input voltage not exceeding 30 V and a quiescent current not exceeding 70 fiA at zero load, in the form of a monolithic integrated analogue circuit contained in a housing bearing: No L 163/64 Official Journal of the European Communities 30 . 6 . 94 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 19 50  an identification marking consisting of or including the following combination of (cont'd) figures and letters : LT 1129 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 50 * 35 Voltage regulator, with a quiescent current not exceeding 75 mA and a dropout voltage not exceeding 0,6 V at an output current of 750 mA, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : TL750M TL751M or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 50 *45 Voltage regulator, having an output voltage of 12 V ( ±3 % ), a quiescent current not exceeding 10 mA and a dropout voltage not exceeding 22 V at an output current of 50 mA, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : CS 8109 ( 7032FB) or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 50 *55 Voltage regulator, with an input voltage of -15 V or more but not exceeding 60 V, an output voltage of 3,2 V or more but not exceeding 5,2 V, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : LT 1142 LT 1149 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 50 * 60 Voltage regulator with an input voltage range of 4,75 V or more but not exceeding 60 V and a quiescent current not exceeding 10 mA, comprising a 1 A switch circuit and an oscillator with a fixed frequency of 52 kHz, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : LM 1575 LM 2575 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 50 * 70 Voltage and current regulator of bipolar technology, capable of generating 3 ouput currents of respectively 7,5 mA, 50 mA and 750 mA at an ouput voltage of 5 V ( ±5 % ), in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures: 34 992 or  other identification markings relating to devices complying with the abovementioned description 0 30. 6 . 94 Official Journal of the European Communities SJo L 163/65 CN code TARIC Description Rate of autonomous duty ( % ) ex 8542 19 60 *" 03 Control circuit of bipolar technology, for driving DC motors with brushes, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : BA 6109 BA 6209 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 60 * 04 Three-phase DC motor control circuit of BiMOS technology, comprising a Hall effect threshold detection circuit, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures : 1323454 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 60 * 05 Control circuit of C-MOS technology, for monitoring the voltage of microprocessors, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : DS 1231 H 6060 MN 13802 MN 13821C DS 1232 H 6061 MN 1381 MN 13822C H 6006 MN 1380 MN 13811 MN 1382C H 6052 MN 13801 MN 13812 V 7039 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 60 *07 Control circuit of bipolar technology, capable of driving N-MOS transistors, with a standby current not exceeding 3 ^iA, comprising an overvoltage shutdown circuit and a charge pump, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters: MC 33091 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 60 *08 Current-control circuit of bipolar technology, capable of driving a continuous output current of 2 A, having an output-error detection function, in the form of a monolithic integrated analogue circuit contained in a housing bearing :  an identification marking consisting of or including the following combination of figures and letters : PBD 3548 or  other identification markings relating to devices complying with the abovementioned description 0 No L 163/66 Official Journal of the European Communities 30 . 6 . 94 CN code TARIC Description Rate of autonomous duty ( % ) ex 8542 19 60 * 10 Circuit for driving current in a winding of linear motors or motors with rotating arms, of bipolar technology, operating with an output voltage not exceeding 45 V at an output current not exceeding 1,8 A, in form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : PBL 3717 PBL 3770 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 60 * 11 Circuit for driving linear motors or motors with rotating arms, of bipolar technology, working with an output voltage not exceeding 45 V at an output current not exceeding 1 A, comprising a clock generator, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures or of figures and letters : 34993 PBL 3771 PBL 3772 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 60 * 12 Brushless three-fase DC motor control circuit of bipolar technology, operating with an input current of 1 (xA and having an input off-set current of 0,1 |iA at an input off-set voltage of 5 mV, comprising a thermal shutdown circuit, in the form of a monolithic integrated analogue circuit contained in a housing bearing :  an identification marking consisting of or including the following combination of figures and letters : HA 13490 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 60 * 15 Control circuit of C-MOS technology, capable of amplifying/inverting voltage levels to drive vertical lines of a charge-coupled (CCD) image sensor, in the form of a monolithic integrated analogue circuit contained in a housing bearing :  an identification marking consisting of or including the following combination of figures and letters : CXD 1267 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 60 * 16 DC motor control circuit of bipolar technology, providing an output current of 2 A at an output saturation voltage of 3,2 V, comprising 3 TTL inputs , 4 transistors in a full bridge configuration and an overvoltage shutdown circuit, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : 71004 MB or  other identification markings relating to devices complying with the abovementioned description 0 30. 6 . 94 Official Journal of the European Communities No L 163/67 CN code TARIC Description Rate of autonomous duty ( % ) ex 8542 19 60 * 17 Control circuit, capable of driving inductive or resistive loads, having an output current not exceeding 1,3 A at a supply voltage not exceeding 28 V, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : 71004 SB or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 60 *" 18 Control circuit of BiMOS technology, capable of driving 2 power field-effect transistors (FETs), in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : LTC 1155 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 60 * 19 Voltage regulator control circuit, operating with a supply voltage of 6 V or more but not exceeding 30 V, providing an output voltage of 5 V ( ±0,1 V) at an output current of 220 [iA, in form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : LT 1432 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 60 *20 Tachometer driver circuit of bipolar technology, comprising a voltage regulator, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : CS 8190 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 60 *21 Control circuit of BiMOS technology, capable of driving inductive and resistive loads having 4 outputs with a current of 2 A or more but not exceeding 7,2 A, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures or of figures and letters : 100904 HIP 0082 or  other identification markings relating to devices complying with the abovementioned description 0 No L 163/68 Official Journal of the European Communities 30 . 6 . 94 CN code TARIC Description Rate of autonomous duty { % ) ex 8542 19 60 * 22 Control circuit of bipolar technology, capable of switching video and audio functions, with 5 inputs and 3 outputs, comprising 2 amplifiers and a mixer of luminance and chrominance signals, in form of a monolithic integrated analogue circuit contained in a housing bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : CX 1545 CXA 1855 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 * 01 Filter of C-MOS technology, with a programmable cut-off frequency of 4,5 MHz or more but not exceeding 25,2 MHz and a programmable frequency amplification not exceeding 9 dB, in the form of a .monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : AD 896 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 * 02 Audio recording/reproducing circuit of C-MOS technology, capable of direct analogue storage of audio data with a duration of 12, 16, 20, 45, 60 , 75 or 90 seconds, comprising an electrically erasable, programmable, read only memory (E2PROM) with a storage capacity of 480 Kbits or more but not exceeding 1 Mbit, 3 amplifiers, an automatic gain control circuit and 2 filters , in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : ISD 1012A ISD 1020A ISD 2560 ISD 2590 ISD 1016A ISD 2545 ' ISD 2575 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 * 03 Analogue signal microprocessor of bipolar technology, providing automatic gain control , read-signal processing and generation of head-positioning signals for magnetic heads in disc storage units , in the form of a monolithic integrated analogue circuit contained in a housing bearing :  an identification marking consisting of or including the following combination of figures and letters : SN 28961 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 * 04 Monolithic integrated analogue circuit , for the reduction of audio noise by 14 dB, contained in a housing bearing :  an identification marking consisting of or including the following combination of figures and letters : HA 12043 or  other identification markings relating to devices complying with the abovementioned description 0 30 . 6 . 94 Official Journal of the European Communities Sfo L 163/69 CN code TARIC Description Rate of autonomous duty ( % ) ex 8542 19 80 *06 Analogue modulator of C-MOS technology, having a dynamic range of 123 dB at 375 Hz, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : CS 5323 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 *07 AM and FM receiver of bipolar technology, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CXA 1030 P CXA 1240 P or  other identification markings relating to devices complying with the abovementioned description 7 ex 8542 19 80 * 09 Switch unit of bipolar technology, for audio signals , having a distortion not exceeding 0,005 % , comprising 2 control units and 2 alternating switches, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : TK 15022 Z or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 * 10 Monolithic integrated analogue circuit of bipolar technology, for the overload protection of telephone exchanges, contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures or of figures and letters : 1515 TISP 1072F3 TISP 1082F3 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 * 11 Programmable filter of bipolar technology, with a programmable cut-off frequency of 5 MHz or more but not exceeding 15 MHz and a programmable peak frequency and bandwidth, comprising a seven-pole filter and a differentiator, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 32F8011 32F8012 or  other identification markings relating to devices complying with the abovementioned description 0 No L 163/70 Official Journal of the European Communities 30 . 6 . 94 CN code TARIC Description Rate of autonomous duty ( % ) ex 8542 19 80 * 12 Dual-tone multi-frequency (DTMF) generator of C-MOS technology, capable of decoding 4-bit binary data and generating 16 tone pairs, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : TP 5088 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 * 13 Frequency converter of gallium arsenide (GaAs ) semiconductor material , for the conversion of frequencies of 10,25 GHz or more but not exceeding 12,75 GHz to frequencies of 950 MHz or more but not exceeding 2 050 MHz, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 20070C AKD 12011 AND 2001T4C AKD 1 2 000 AKD 12575 FMM 5103 AKD 12010 AKD 2 400 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 * 14 Voltage-to-frequency converter, comprising an amplifier, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : VFC32 VFC100 VFC101 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 * 15 Current-to-voltage converter with an input current not exceeding 100 |iA and an output voltage not exceeding -10 V, in the form of a monolithic integrated analogue circuit contained in a housing bearing :  an identification marking consisting of or including the following combination of figures and letters : ' ACF 2101 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 * 16 RMS-converter for computing the root mean square (RMS) value of wave-forms and converting this value to an equivalent direct current or an equivalent direct voltage, in the form of an monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including one of the following . combinations of figures and letters : AD 536 A AD 636 AD 637 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 * 17 Temperature transducer, in the form of a monolithic integrated analogue circuit contained in a housing bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : AD 590 AD 592 or  other identification markings relating to devices complying with the abovementioned description 0 30 . 6. 94 Official Journal of the European Communities Sfo L 163/71 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 19 80 * 19 Image sensor consisting of a row of not more than 5 000 photosensitive areas and a matrix linked to shift registers, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : LZ 2019 PD 3573 TCD 103 TCD 105 TCD 133 TCD 141 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 *20 Interline charge-coupled image sensor, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : ICX 018 ICX 022 ICX 038 PD 3732 ICX 021 ICX 024 ICX 039 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 *22 Detector for amplitude peaks in read/write signals of disc storage units , consisting of a differential amplifier with automatic gain control and a precision full-wave rectifier, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 32P3041 ML 8464 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 * 23 Voltage comparator of dielectric isolation technology , comprising a master/slave flip/flop, operating within a common voltage range of -12 V or more but not exceeding +12 V and a differential voltage range of -24 V or more but not exceeding +24 V and a response time not exceeding 6 ns, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : EL 2019 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 *24 Amplifier/comparator of bipolar technology, for the amplification and comparison of phase/frequency signals from sensor inputs, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : CXA 1418 N or  other identification markings relating to devices complying with the abovementioned description 0 No L 163/72 Official Journal of the European Communities 30. 6 . 94 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 19 80 *25 Half-bridgerectifier, consisting of 2 field effect transistors of MOS technology (MOSFETs), capable of driving inductive or capacitive loads with a nominal voltage of 50 V and a nominal current of 2 A, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : Si9950DY or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 *26 Voltage converter and regulator of bipolar technology, with a voltage loss not exceeding 1,6 V at an output current of 100 mA, operating with a supply voltage range of 3,5 V or more but not exceeding 15 V, in the form of a monolithic integrated analogue circuit contained in a housing bearing :  an identification marking consisting of or including the following combination of figures and letters : LT 1054 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 *27 5-channel voltage comparator for monitoring lamp-circuits, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : AD 22001 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 * 29 Local telephone network circuit of C-MOS technology, capable of tone generation and of switching, amplifying and decoding audio signals from not more than 2 external telephone lines and from not more than 12 internal telephone lines , in the form of a monolithic integrated analogue circuit contained in a housing bearing :  an identification marking consisting of or including the following combination of figures and letters : SC 11390 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 * 30 16-bit stereo encoder/decoder with C-MOS technology, having sample rates of 4 kHz or more but not exceeding 48 kHz, comprising a multiplexer, a digital-to-analogue converter, an analogue-to-digital converter , a mute circuit, a voltage reference circuit, a microphone-input, a loudspeaker-output and a headphone-output, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : AD 1849 CS 4215 or  other identification markings relating to devices complying with the abovementioned description 0 30. 6 . 94 Official Journal of the European Communities Mo L 163/73 CN code TARIC Description Rate of autonomous duty ( % ) ex 8542 19 80 * 31 Audio circuit of C-MOS technology, with a dynamic range of 80 dB or more, comprising 2 digital-to-analogue converters and 2 analogue-to-digital converters , in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : AD 1848 CS 4231 CS 4248 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 *32 Speech-transfer circuit of bipolar technology, operating at a supply voltage of 2,3.V or more but not exceeding 22 V, providing continuously regulation of transmit and receive gain and a mute function, comprising 4 amplifiers, an internal voltage reference, 2 DC regulators and a power down function, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : PBL 3850 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 *33 Video processing circuit of bipolar technology, for signals from a charge-coupled ( CCD ) image sensor, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : AN 2014S CXA 1390 IR 3P69 IR 3P97 AN 2145FHP CXA 1391 IR 3P81A CXA 1310AQ CXA 1392 IR 3P92 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 *34 Passive decoder of BiMOS technology, comprising a fixed matrix, a 7-kHz filter, a noise-reducing circuit, a digital delay circuit and a memory-control circuit, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : LV 1 000 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 *35 Matrix decoder of BiMOS technology, comprising an adaptive matrix circuit, automatic-balance buffers, a noise generator and a control circuit, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : SSM 2125 SSM 2126 or  other identification markings relating to devices complying with the abovementioned description 0 No L 163/74 Official Journal of the European Communities 30 . 6 . 94 CN code TARIC Description Rate of autonomous duty ( % ) ex 8542 19 80 * 37 Serial 13-bit linear encoder/decoder of C-MOS technology, providing digital-to-analogue and analogue-to-digital conversion, comprising 2 sample and hold cicuits, a comparator/ amplifier , a data-selector circuit , a successive approximation register, 2 shift registers , a sequence controller and a voltage reference circuit, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : MC 145402 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 * 38 Encoder/decoder with pulse-code-modulation filter of C-MOS technology, operating with a +5 V single-power supply, comprising an analogue-to-digital converter and a digital-to-analogue converter, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : MC 145480 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 * 39 Encoder/decoder with pulse-code-modulation filter of C-MOS technology, with a dual-power supply and having a typical dissipation rate of 50 mW, comprising an analogue-to-digital converter and a digital-to-analogue converter, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : MC 145503 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 * 40 Adaptive differentiated pulse-code-modulation circuit of C-MOS technology, for encoding/decoding data, capable of full duplex data-transmission between a channel with a transfer rate of 64 Kbits per second and a channel with a transfer rate of 16 Kbits , 24 Kbits , 32 Kbits or 64 Kbits per second, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : MC 145532 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 *41 Voltage reference circuit providing a typical output voltage of 2,5 , 5 , 7 or 10 V with a drift slope (output voltage temperature co-efficient ) not exceeding 20 ppm/ °C, in the form of a monolithic integrated analogue circuit contained in a housing bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : AD 580 AD 680 LT 1021 REF 102 or  other identification markings relating to devices complying with the abovementioned description 0 30 . 6 . 94 Official Journal of the European Communities No L 163/75 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 19 80 *42 Voltage reference circuit with a reverse breakdown of 1,235 V ( ±4 mV) or 2,5 V ( ±20 mV), in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : LT 1004 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 *43 Voice signal processing circuit of C-MOS technology, comprising an encoding circuit, a decoding circuit , a compression circuit, a decompression circuit and a modulator/demodulator (Modem) for full data-transfer at a speed of 1 200 or 2 400 bits/s, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : AK 2353 TC 35492 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 *44 Modulator of bipolar technology, operating in the UHF band, for the conversion of audio and video signals , in a frequency range of 470 MHz or more but not exceeding 630 MHz, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : ALP 101 CXA 1333 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 *45 Full-frame charge-coupled image sensor with single-phase clocking and not more than 1 048 576 photosensitive areas, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : TC 223 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 *46 Encoder/decoder with pulse-code-modulation filters of C-MOS technology, capable of voice digitisation and reconstruction at a speed of 64 Kbits/s or more but not exceeding 2 048 Kbits/s , with a single power supply of 5 V, a power dissipation not exceeding 37 mW in operating mode and not exceeding 3 mW in power down mode and capable of automatically entering in power down mode with clock stop, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 7508 B 7509 B or  other identification markings relating to devices complying with the abovementioned description 0 No L 163/76 Official Journal of the European Communities 30 . 6 . 94 CN code TARIC Description Rate of autonomous duty ( % ) ex 8542 19 80 *47 Programmable diode array, consisting of 14 individual diodes and a rectifier, of gallium arsenide (GaAs) semiconductor material , in the form of a monolithic integrated analogue circuit contained in a housing bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : 16G010 16G011 or  pther identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 *48 Phase-locked loop PLL) circuit of bipolar technology, comprising an oscillator, a frequency and/or phase detector, 4 prescalers/counters, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : SN 28967 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 *49 Video processing circuit of bipolar technology, for colour or luminance signals, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CXA 1207 CXA 1208 or  other identification markings relating to devices complying with the abovementioned description These devices are for use in the manufacture of cameras of the 8 mm type (a ) 0 ex 8542 19 80 *50 FM-band receiver of bipolar technology, providing FM-signal demodulation, comprising at least a mixer, an intermediate frequency (IF) amplifier, a limiter amplifier and a data slicer, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : MC 13156 MC 13158 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 *51 Audio compression/decompression circuit of bipolar technology, providing a compression and an expansion mute function, operating at a supply voltage of 3 V or more but not exceeding 7 V, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : MC 33111 or  other identification markings relating to devices complying with the abovementioned description 0 30 . 6 . 94 Official Journal of the European Communities No L 163/77 CN code TARIC Description Rate of autonomous duty ( % ) ex 8542 19 80 * 52 Transmitter/receiver of BiMOS technology, capable of data transmission at a rate per second of 10 Mbits , comprising 6 transmitters and 6 receivers, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : MC 34058 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 * 53 Converter/amplifier of bipolar technology, with an output level of 22 dBm at a frequency of 900 MHz and an input level of -6 dBm, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters:' HP 3001 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 * 54 Current transmitter of bipolar technology, with an output current of 4 mA or more but not exceeding 20 mA, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : XTR 103 XTR 104 or  other identification markings relating to devices complying with the abovementioned description .0 ex 8542 19 80 * 55 Voltage-to-current converter of bipolar technology, with a selectable input voltage range and a power supply voltage of 13,5 V or more but not exceeding 40 V, comprising a current transmitter and a voltage reference circuit, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : XTR 110 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 * 56 Voltage converter of C-MOS technology, capable of transforming an input voltage level not exceeding 5 V at an input current not exceeding 0,1 jiA into an output voltage not exceeding 15 V at an ouput current not exceeding 1 mA, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : LR 36683N or  other identification markings relating to devices complying with the abovementioned description 0 No L 163/78 Official Journal of the European Communities 30 . 6 . 94 CN code TARIC Description Rate of autonomous duty ( % ) ex 8S42 19 80 * 57 Frequency converter of gallium arsenide (GaAs) semiconductor material, with a conversion gain of 5 dB, capable of converting an input frequency of 50 MHz or more but not exceeding 860 MHz into an output frequency of 1 220 MHz, in the form of a monolithic integrated analogue circuit contained in a housing bearing :  an identification marking consisting of or including the following combination of figures and letters : AND 7000S3C or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 * 58 Frequency converter of gallium arsenide (GaAs) semiconductor material , with a conversion gain of 6 dB, capable of converting an input frequency of 1 220 MHz into an output frequency of 45 MHz, comprising an oscillator, in the form of a monolithic integrated analogue circuit contained in a housing bearing :  an identification marking consisting of or including the following combination of figures and letters : AND 7001 S3C or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 *59 Frequency converter of gallium arsenide (GaAs ) semiconductor material, with a typical conversion gain of 20, 26 or 50 dB, capable of converting an input frequency of 500 MHz or more but not exceeding 2,5 GHz into an output frequency of 30 MHz or more but not exceeding 500 MHz, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : TQ 9201 TQ 9202 TQ 9203 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 *60 Analogue communication circuit, capable of data conversion and signal transfer, comprising a serial input/output port for a digital signal processor (DSP), a 16-bit analogue-to-digital converter, a 16-bit digital-to-analogue converter and a clock generator, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : AD 28MSP01 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 * 61 FM receiver of bipolar technology, capable of operating at an input frequency rage of 200 MHz, with an FM signal demodulating function, comprising at least 2 mixers, an oscillator, a diode and a Receive Signal Strengh Indicator (RSSI), in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : MC 13135 MC 13136 or  other identification markings relating to devices complying with the abovementioned description 0 30. 6 . 94 Official Journal of the European Communities No L 163/79 CN code TARIC Description Rate of autonomous duty ( % ) ex 8542 19 80 *62 AM or FM transmitter of bipolar technology, with AM or FM signal modulation function, comprising 3 amplifiers, a prescaler and 2 oscillators, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : MC 13175 MC 13176 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 *63 Video processing circuit of bipolar technology, for colour and synchronisation signals, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : CXA 1587 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 *64 AM-band receiver of bipolar technology, providing conversion of radio frequency (RF) into dual intermediate frequency ( IF) and detection of audio frequency, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures : 3848 or  other identification markings relating to devices complying with the abovementioned description 0 # ex 8542 19 80 *65 Frequency converter of gallium arsenide (GaAs ) semiconductor material, with a conversion gain of 6 dB, capable of converting an input frequency of 950 MHz or more but not exceeding 2 050 MHz into an output frequency of 480 MHz, comprising an oscillator, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters: ADC 20013 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 *66 Frequency synthesiser of C-MOS technology, operating with an input frequency not exceeding 25 MHz and a DC supply voltage not exceeding 10 V, comprising a phase-locked loop (PLL) circuit and a programmable 14-bit reference counter, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : MC 145158 or  other identification markings relating to devices complying with the abovementioned description 0 No L 163/80 Official Journal of the European Communities 30 . 6 . 94 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 19 80 * 67 FM-band receiver of BiMOS technology, comprising a compression circuit, a decompression circuit , 2 mixers , 2 phase-locked loop (PLL) circuits, an intermediate frequency ( IF) amplifier, a receive signal strength indicator (RSSI ), a serial interface circuit and a supply voltage detection circuit, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : MC 13108 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 * 69 FM-band receiver/demodulator of bipolar technology, comprising 2 conversion mixers, a data slicer and 6 amplifiers, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : 1QX6 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 * 70 FM-band transmitter/receiver of bipolar technology, comprising 2 conversion mixers, a prescaler and 4 amplifiers , in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : 1QX5 or  other identification marking^ relating to devices complying with the abovementioned description 0 ex 8542 19 80 * 71 Acceleration measurement circuit, comprising a capacitif sensor, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : ADXL50 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 * 72 Audio noise reduction circuit of bipolar technology, having an input voltage not exceeding 10 V, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters: TK 10654 or  other identification markings relating to devices complying with the abovementioned description 0 Official Journal of the European Communities No L 163/8130. 6 . 94 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 19 80 * 73 Signal processing circuit of C-MOS technology, providing analogue signal filtering and gain control, comprising a dual-tone multifrequency (DTMF) transmitter and a DTMF receiver, and a modulator/demodulator (Modem), in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : SC 11370 or .  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 * 74 Filter network only consisting of 16 resistors, 16 capacitors and 16 diodes, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : USRC 1002 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 * 75 Encoder/decoder of C-MOS technology, for base-band and voice-band frequencies, providing data conversion, comprising a modulator for digital signals, analogue-to-digital converters , digital-to-analogue converters, amplifiers and filters , in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : AD 7015 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 *76 Voltage converter of C-MOS technology, capable of inverting, doubling, dividing or multiplying input voltages, operating at a supply voltage range of 1,5 V or more but not exceeding 10 V, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : ICL 7660 MAX 1044 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 * 77 Signal processing circuit of C-MOS technology, providing delay of scanning periods for horizontal image lines of a charge-coupled (CCD) image sensor, comprising a clockgenerator, a clamp circuit and a sample and hold circuit, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CXL 1 506 MSM 6965 RS MSM 7401 RS or  other identification markings relating to devices complying with the abovementioned description 0 No L 163/82 Official Journal of the European Communities 30 . 6. 94 CN code TARIC Description Rate of autonomous duty ( % ) ex 8542 20 30 *50 12-bit analogue-to-digital converter of C-MOS technology, comprising a sample and hold amplifier having a dynamic performance of 1 MHz per second or more, in the form of a hybrid integrated circuit contained in a housing bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : ADS 112 ADS 117 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 20 50 * 30 Amplifier with a programmable gain factor , in the form of a hybrid integrated circuit ¢ contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : 3606 G or  other identification markings relating to devices complying with the abovementioned "description 0 ex 8542 20 50 *40 Amplifier with an input power of 1 mW and an output power of 3,5 W at a frequency range of 890 MHz or more but not exceeding 915 MHz, in the form of a hybrid integrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : XHW 903 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 20 50 *60 Amplifier for radio frequency (RF), with an input power of 1 mW and an output power not exceeding 7 W at a supply voltage of 7,5 V, in the form of a hybrid integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : MHW 105 MHW 607 MHW 707 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 20 80 *50 Voltage and current regulator, having an output voltage not exceeding 850 V at a drive current not exceeding 0,7 A, comprising a power transistor and a control circuit with an oscillator, in the form of a hybrid integrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : S 6708 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 90 00 * 10 Integrated circuit housing, consisting of a multilayer ceramic substrate with metallic contacts for chips, the dimensions of which do not exceed 47 x 47 mm 0 30 . 6 . 94 Official Journal of the European Communities No L 163/83 CN code TARIC Description Rate of autonomous duty {% ) ex 8543 80 80 * 31 Temperature compensating frequency oscillator with a nominal frequency of 12,8 MHz and operating at a supply voltage of 3 V ( ±0,3 V), comprising a printed circuit on which are mounted at least a piezo-electric crystal and an adjustable capacitor, contained in a housing with not more than 5 connections and bearing :  an identification marking consisting of or including the following combination of figures and letters : TX 02603 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8543 80 80 * 32 Infrared signal receiver unit, consisting of a photodiode and at least an amplifier in the form of a monolithic integrated circuit, contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : GP1U58XB SBX 1610 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8543 80 80 * 92 Fibre-optic cable transmitter unit, consisting of a light-emitting diode (LED) operating at a wavelength of 660 nm ( ±30 nm) and a control circuit in the form of a monolithic integrated circuit , contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : GP1F32T or  other identification markings relating to devices complying with the abovementioned description 0 ex 8543 90 90 * 10 Dual field-effect transistor with at least one of following characteristics : a ) of P-MOS technology (Dual P-MOSFET), having a drain-to-source breakdown-voltage of -20 V, operating with a drain-current not exceeding 3,5 A and with a dissipation rate not exceeding 2 W, b ) of N-MOS ( including H-MOS) technology (Dual N/H-MOSFET), having a drain-to-source breakdown-voltage of 20 V or more, operating with a drain-current not exceeding 3,5 A and with a dissipation rate not exceeding 2 W, contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures : a ) 9947 b ) 9956 b) 9959 or ¢  other identification markings relating to devices complying with the abovementioned description 0 ex 8544 60 10 * 10 Electric cable, insulated with plastic , for a voltage of 28 kV or more but not exceeding 32 kV, fitted with an anode in a rubber cap at one end and with a metallic connector at the other end 0 ex 9001 90 90 * 30 Lens of plastic, unmounted, having a focal length of 3,86 mm ( ±0,1 mm) and with a diameter not exceeding 8 mm, for use in the manufacture of compact disc players ( a ) 0 No L 163/84 Official Journal of the European Communities 30 . 6 . 94 CN code TARIC Description Rate of autonomous duty (% ) ex 9013 80 30 *20 Liquid crystal display (LCD), the exterior dimensions do not exceed 59 x 99 mm, with not more than 368 connections , consisting of a layer of liquid crystals between 2 glass sheets or plates, with 7 or more but not exceeding 750 figures or letters, for use in the manufacture of calculators ( a ) 0 ex 9013 80 30 * 30 Liquid crystal displays (LCDs), the exterior dimensions do not exceed 34 x 107 mm, with not more than 84 connections, consisting of a layer of liquid crystals between 2 glass sheets or plates, with 4 or more but not exceeding 54 characters, for use in the manufacture of cordless telephone sets or pagers ( a ) 0 ex 9013 80 90 * 10 Polarisation insensitive fibre-optic isolator, operating at a wavelength of 1 300, 1 480 or 1 550 nm, contained in a cylindrical housing with 2 optical fibre cables 0 ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . 30. 6 . 94 Official Journal of the European Communities No L 163/85 TABLE II CN code TARIC Description Rate of autonomous duty (% ) ex 8471 93 51 * 30 Drive-unit only for reading optical CD-ROM discs of the 5,25 inch type, for use in the manufacture of products falling within heading 8471 (a) 0 ex 8471 93 51 *40 Drive-unit for rewritable optical phase change discs of the 5,25 inch type, for use in the manufacture of products falling within heading 8471 (a ) 0 ex 8471 93 51 *50 Drive-unit for magneto-optical discs , for use in the manufacture of products falling within heading 8471 (a ) 0 ex 8471 93 59 * 10 Floppy-disc storage units 0 ex 8471 93 59 *20 Disc storage unit, capable of parallel data-transfer via 1 , 4, 5 or 6 channels at, respectively, a rate per second of 3,014 megabytes, 12,05 megabytes, 15,07 megabytes or 18,08 megabytes, comprising 8 rigid magnetic discs of the 8 inch type with a total storage capacity, unformatted, not exceeding 1 000,2 megabytes and incorporating a storage-module-drive (SMD) interface, for use in the manufacture of cardiodiagnostic apparatus ( a ) 0 ex 8471 93 59 * 30 Disc storage unit of the 8 inch type, capable of parallel data-transfer via 1 channel at a rate per second of 3,041 megabytes, comprising a storage-module-drive (SMD) interface and 11 rigid magnetic discs with a total storage capacity, unformatted, not exceeding 2,5 gigabytes, for use in the manufacture of products falling within subheading 8471 91 80 (a ) - 0 ex 8471 93 59 *40 Disc storage unit of the 5,25 inch type, capable of external data-transfer at a rate per second of 7,5 megabytes, having dual channels for simultaneaously reading and writing with 2 magnetic heads, comprising a dual port interface circuit and 11 rigid magnetic discs with a total storage capacity, unformatted, of 1 986 megabytes, for use in the manufacture of products falling within subheading 9022 11 00 (a ) 0 ex 8471 93 60 * 10 Twin reel drive-unit of the 8 mm cartridge type, for use in the manufacture of magnetic tape storage units ( a ) 0 ex 8471 93 60 * 12 Drive-unit, incorporating a recording drum, for use in the manufacture of digital audio tape storage units ( a ) .0 ex 8471 93 60 *20 Magnetic tape storage unit for single-reel cartridges 0 ex 8473 30 10 *20 Processor of ECL technology, consisting of not more than 336 monolithic integrated circuits, each comprising not more than 15 000 programmable logic arrays, mounted on one or both sides of a multiple printed circuit, contained in a housing attached to a cooling plate or enclosed between two cooling plates , the overall exterior dimensions of which do not exceed 148 x 560 x 594 mm and bearing:  an identification marking consisting of or including one of the following combinations of figures or of figures and letters : 001B-3035-H002 52-203619 52-203621 or  other identification markings relating to devices complying with the abovementioned description 0 No L 163/86 Official Journal of the European Communities 30 . 6 . 94 CN code TARIC Description Rate of autonomous duty ( % ) ex 8473 30 10 * 30 Component forming the arithmetic/logic element of a central processing unit (CPU), comprising not more than 9 printed circuit boards, the dimensions of which do not exceed 290 x 310 mm, on each of which are mounted not more than 121 ECL gate arrays or ECL random access memories (ECL-RAMs) and combinations thereof, contained in a framework the dimensions of which do not exceed 501 x 596 x 611 mm which serves as a housing and interconnector for the printed circuit boards, and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : COIB 2675 E 500 COIB 2675 H 501 COIB 2675 H 503 COIB 2675 H 500 COIB 2675 H 502 COIB 2675 H 504 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8473 30 10 * 60 Microprocessor of C-MOS technology, with a processing capacity of 32 bits, with a 32-bit external data-bus and a 32-bit external address-bus , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 48 x 48 mm, mounted on a printed circuit and with decoupling capacitors, with not more than 208 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures : 486 80386 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8473 30 10 * 70 Microprocessor of C-MOS technology, with a processing capacity of 32 bits, coomprising a bus controller and a memory controller, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 48 x 48 mm, and with decoupling capacitors, with not more than 293 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : 390 Z 50 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8473 30 10 * 80 Microcontroller or microcomputer of C-MOS technology, with a processing capacity of 32 bits, comprising 2 random-access memories (RAMs ) with a total storage capacity of 64 Kbits and a read only memory, non-programmable (ROM) with a storage capacity of 128 Kbits, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 69 x 74 mm, and with decoupling capacitors, with not more than 325 connections and bearing :  an identification marking consisting of or including the following combination of figures and letters : 320 C 40 or  other identification markings relating to devices complying with the abovementioned description 0 30 . 6 . 94 Official Journal of the European Communities ^Jo L 163/87 CN code TARIC Description Rate of autonomous duty (% ) ex 8473 30 90 * 15 Metal ball coated with plastic or rubber material, with a diameter not exceeding 26 mm and a weight of 38 g or more, for use in the manufacture of a pointing device ( so-called 'mouse') ( a ) 0 ex 8473 30 90 *20 Ferrite magnetic heads of Winchester technology, for hard disc file-peripherals as well as carrying arms equipped with such magnetic heads, capable of recording to a density of 10 tracks or more per mm 0 ex 8473 30 90 *25 Pointing device ( so-called 'trackball '), the exterior dimensions of which do not exceed 17 x 27 x 47 mm, with a weight not exceeding 31 g, consisting of printed circuit on which are mounted an optical encoder in the form of a monolithic integrated circuit and a housing comprising a ball with a diameter not exceeding 19 mm and a retainer ring, for use in the manufacture of products falling within subheading 8471 20 20 (a ) 0 ex 8473 30 90 * 30 Read/write assembly for hard disc storage units, comprising ferrite magnetic heads of Winchester technology, mounted on a carrier arm, connected via a flexible printed circuit to a metal bracket upon which are mounted:  a flexible printed circuit upon which is mounted an amplifier for read/write signals, in the form of an integrated circuit ,  a printed circuit socket 0 ex 8473 30 90 * 35 Mechanical encoder, consisting of a disc, contact-brushes, a bearing, a spacer and a rotational shaft , mounted in a casing with 3 connections, and having a withstanding voltage of 50 V AC for at least 1 minute 0 ex 8473 30 90 *45 Rotor arm without electronic components, for read/write assemblies of hard disc storage units 0 ex 8473 30 90 * 55 Data storage assembly (Head/Disc/Assembly) for disc storage units, with a data transfer rate per second of 3,9 or 4,2 megabytes, comprising read/write heads and 9 or 11 rigid magnetic discs with an external diameter not exceeding 24,2 cm (9,5 inch ) with a total storage capacity, formatted, of 2 838 or 8 514 megabytes, the whole incorporated in a single hermetically sealed housing 0 ex 8473 30 90 * 60 Data storage assembly (Head/Disc/Assembly) for disc storage units of the 9 inch type, with a data transfer rate per second of 2,77 megabytes, comprising read/write heads and 7 rigid magnetic discs with a total storage capacity, formatted, of 1 216 or 1 506 megabytes, operating with a supply voltage of 120 V and of 220 V or more but not exceeding 240 V, the whole incorporated in a single hermetically sealed housing 0 ex 8473 40 90 * 10 Thermal printer heads of thick or thin film technology, consisting of a printed circuit with at least one tantalum capacitor and an electrolytic capacitor contained in a metal support with connector, printer element and heat sink, supplied with the appropriate support and transport roll 0 ex 8483 10 90 * 10 Integrally forged and roughly shaped generator and turbine shafts of a weight exceeding 215 tonnes 0 ex 8501 10 99 * 52 DC motor, brushless , with a typical running torque not exceeding* 0,20 Nm, with a coupling flange of a diameter of 76 mm ( ±1 mm), with an outside rotor of a diameter not exceeding 55 mm ( ±1 mm), a four-phase winding, a rated speed of 3 600 ( ±1 % ) rpm, a supply voltage ofl2V ( ±10% ) and fitted with wires and connectors 0 No L 163/88 Official Journal of the European Communities 30. 6 . 94 CN code TARIC Description Rate of autonomous duty (% ) ex 8501 10 99 * 53 DC motor, brushless, with a typical running torque of 0,00025 Nm ( ±0,00005 Nm), with a coupling flange of a diameter of 6,8 mm ( ±0,1 mm) and a chuck of a diameter of 12 mm ( ±1 mm), with an external rotor, a three-phase winding, a rated speed of 4 800 ( ±1 %) rpm and a supply voltage of 4 V ( ±25 % ) 0 ex 8501 10 99 * 69 DC motor, brushless, with a typical running torque not exceeding 0,002 Nm, with a coupling flange of a diameter of 27,5 mm ( ±0,5 mm), a coupling flange of a diameter of 15 mm ( ±0,5 mm) and a chuck of a diameter of 25 mm ( ±0,5 mm), with an internal rotor, a three-phase winding, a rated speed of 3 409 ( ±0,1 % ) rpm and a supply voltage of 12 V ( ±5%) 0 ex 8501 10 99 * 70 DC motor, brushless, with a typical running torque not exceeding 0,001 Nm, with a coupling flange of a diameter of 57 mm ( ±0,5 mm), a coupling flange of a diameter of 43,5 mm ( ±0,5 mm) and a chuck of a diameter of 25 mm ( ±0,5 mm), with an internal rotor, a three-phase winding, a rated speed of3575 ( ±0,1 % ) rpm and a supply voltage of 12 V ( ±5 % ) 0 ex 8501 10 99 * 71 DC bipolar motor, brushless, with a typical running torque not exceeding 0,0223 Nm, with a coupling flange of a diameter of 17,8 mm ( ±0,5 mm) and a chuck of a diameter of 25 mm ( ±0,5 mm), with an internal rotor, a three-phase winding, a rated speed of 4 498 ( ±0,1 % ) rpm and a supply voltage of 12 V ( ±10 % ) 0 ex 8501 10 99 * 72 DC bipolar motor, brushless, with a typical running torque not exceeding 0,00825 Nm, with a coupling flange of a diameter of 27,4 mm ( ±0,5 mm) and a chuck of a diameter of 25 mm ( ±0,5 mm), with an internal rotor, a .three-phase winding, a rated speed of 4 498 ( ±0,1 % ) rpm and a supply voltage of 12 V ( ±10 % )  0 ex 8501 10 99 * 73 DC motor, brushless, with a typical running torque not exceeding 1,6 x 10-5 Nm, with a coupling flange of a diameter of 32 mm ( ±0,5 mm), a chuck of a diameter of 25 mm ( ±0,5 mm), a rated speed of 3 663 ( ±0,5%) rpm and a supply voltage of 12 V (+ 10 %/-8 % ), integrated on an aluminium baseplate the exterior dimensions of which do not exceed 98 x 141 mm 0 ex 8501 10 99 * 74 DC motor, brushless, with a typical running torque not exceeding 0,0071 Nm, with a coupling flange of a diameter of 12,7 mm ( ±0,5 mm) and a spindle of a diameter of 39,7 mm ( ±1 mm), with a rated speed of 3 600 ( ±0,1 %) rpm and a supply voltage of 11 V ( ±10 % ) 0 ex 8504 40 98 * 10 Direct current to direct current converter, with an input voltage range of 100 V or more but not exceeding 390 V, contained in a housing 0 ex 8506 19 19 * 10 Lithium iodine single cell battery the dimensions of which do not exceed 9 x 23 x 45 mm and a voltage not exceeding 2,8 V 0 ex 8506 19 19 *20 Unit consisting of not more than 2 lithium batteries embedded in a socket for integrated circuits (battery-buffered socket), with not more than 32 connections and incorporating a control circuit 0 ex 8506 19 99 * 10 Dry zinc/carbon batteries of a voltage of 5,5 V or more but not exceeding 6,5 V and the dimensions of which do not exceed 5 x 90 x 110 mm, for incorporation in film cassettes for instant pictures ( a ) 0 30 . 6 . 94 Official Journal of the European Communities ^o L 163/89 CN code TARIC Description Rate of autonomous duty ( % ) ex 8517 90 81 * 10 Assembly for telephonic apparatus comprising a microphone, a protecting circuit and a four-way connecting socket, mounted on a printed circuit the dimensions of which do not exceed 22 x 40 mm 0 ex 8517 90 81 *20 16 x 16- or 32 x 32-bit differential crosspoint switch of gallium arsenide (GaAs ) semiconductor material, capable of switching at a data rate per second of at least 800 Mbits , in the form of a monolithic integrated circuit contained in a housing combined with decoupling capacitors, the whole mounted on a substrate the exterior dimensions of which do not exceed 35 x 35 mm, with not more than 196 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : TQ 8016 TQ 8032 or  other identification markings relating to devices complying with the abovementioned description 0 ¢ ex 8517 90 92 * 10 Electronic assembly for a thermal printer head, consisting only of conductor elements , monolithic integrated circuits and at least 8 640 heater elements, the whole mounted on a ceramic substrate the exterior dimensions of which do not exceed 3x61x271 mm 0 ex 8518 30 90 * 10 Headphone and earphone for hearing aids, contained in a housing the exterior dimensions of which, excluding connecting points, do not exceed 5x6x8 mm 0 ex 8518 90 00 * 91 Integrally cold-upsetted steel coreplate , in the form of a disc on one side provided with a cylinder, for use in the manufacture of loudspeakers ( a ) 0 ex 8522 90 99 * 91 Single cassette-deck sub-assembly with a total thickness not exceeding 53 mm, for use in the manufacture of sound recording and reproducing apparatus ( a ) 0 ex 8522 90 99 * 93 Cassette-deck sub-assembly for sound recording and reproducing apparatus, for use in the manufacture of telephone answering machines ( a ) 0 ex 8523 20 10 *40 Rigid magnetic discs, prelubricated, oxide type, with a coercivity of 300 Oe or more 0 ex 8528 20 20 * 10 Video monitor comprising:  a flat screen monochrome cathode-ray tube with a diagonal measurement of the screen not exceeding 110 mm and equipped with a deflector yoke, and  a printed circuit on which are mounted a deflection unit, a video-amplifier and a transformer, the whole mounted on a chassis, for the manufacture of video entry-phones, video telephones or surveillance apparatus ( a ) 0 ex 8529 90 98 *91 Device consisting only of an interline charge-coupled image sensor with filter, the dimensions of which do not exceed 43 x 59 mm 0 ex 8529 90 98 * 94 Assembly consisting of a lens' unit, having an adjustable focal length of 5 mm or more but not exceeding 69 mm and comprising a zoom encoder, a stepping motor unit, a zoom motor unit, an iris motor unit and a photo interrupter 0 No L 163/90 Official Journal of the European Communities 30 . 6 . 94 CN code TARIC Description Rate of autonomous duty ( % ) ex 8529 90 98 * 95 Video recording and reproducing assembly, comprising a tape deck mechanism of the cassette type, comprising a DC motor, for use in the manufacture of products falling within heading 8525 (a ) 0 ex 8529 90 98 * 97 Assembly consisting of a monochrome cathode-ray tube with a diagonal measurement of the screen of 165 mm or more but not exceeding 230 mm and a concave focus lens mounted on a liquid-filled cooling armature, for use in the manufacture of television projection equipment ( a ) 0 ex 8531 20 30 * 10 Dot matrix display consisting of a line of 8 characters , each character composed of 35 light-emitting diodes (LEDs), comprising electronic components for interface and drive functions, contained in a housing the exterior dimensions of which do not exceed 20 x 43 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : HDSP 2107 HDSP 2112 PDSP 2110 PDSP 2112 HDSP2111 HDSP 2113 PDSP 2111 PDSP 2113 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8531 20 30 *20 Digital displays, consisting of a printed circuit board of a size not exceeding 35 x 90 mm with a single line of characters, not less than 3 in number, comprising light-emitting diodes (LEDs ) made from gallium-based semiconductor compounds mounted thereon. Each character is composed of up to 8 segments with or without a decimal point and the line of characters has a protective cover of plastic 0 ex 8531 80 90 * 10 Direct current plasma display 0 ex 8531 90 00 * 91 Backlight unit, comprising a lampholder with a cathode tube, a reflection sheet and a diffuse substrate, the exterior dimensions of which do not exceed 7 x 250 x 300 mm, for use in the manufacture of liquid crystal displays (LCD ) (a ) 0 ex 8533 40 10 * 91 Potentiometer consisting of carbon resistors with a total resistance of 20 KOhm or more but not exceeding 250 KOhm, fitted with a DC motor having an operating current of 150 mA at 4,5 V 0 ex 8534 00 11 * 91 Single-face printed circuit the dimensions of which do not exceed 30 x 30 mm, for the ex 8534 00 19 * 91 manufacture of products falling within Chapter 91 (a ) 0 ex 8534 00 11 * 92 Multiple printed circuit, consisting of 24 layers, including 5 layers with buried vias of bismaleimide triazine, the exterior dimensions of which do not exceed 64 x 65 cm 0 ex 8534 00 19 * 92 Single-face printed circuits , each with not more than 268 conductive leads, on a plastic tape with sprocket holes on both edges and having a width of not more than 35 mm and a thickness of not more than 0,26 mm 0 ex 8534 00 19 * 94 Printed circuit, consisting of 31 conductor elements fixed on a flexible plastic film, for use in the manufacture of magnetic heads for digital sound recording and digital/analogue sound reproducing apparatus of the cassette-type (a ) 0 30. 6 . 94 Official Journal of the European Communities ¢to L 163/91 CN code TARIC Description Rate of autonomous duty ( % ) ex 8534 00 90 * 93 Printed circuit on one or both sides of a ceramic substrate, consisting of conductor elements, contacts and resistors, incorporating connections isolated in vitrified layers, the dimensions of which do not exceed 45 x 45 mm, with not more than 550 connections 0 ex 8536 41 10 * 91 Thermal relays contained in a hermetically sealed glass cartridge not exceeding 35 mm in ex 8536 4l 90 * 91 length excluding wires , with a maximum leakage rate of 10-6 cm3 He/sec at one bar in ex 8536 49 00 * 91 the temperature range 0 to 160 °C, to be incorporated into compressors for refrigerating equipment ( a ) 0 ex 8536 90 80 * 91 Elastomeric connectors, consisting of conductor elements coated with gold and fixed on a substrate of rubber 0 ex 8538 90 90 * 91 Part of an electrothermal fuse, consisting of a tin coated copper wire attached to a cylindrical casing, the exterior dimensions of which do not exceed 5 x 48 mm 0 ex 8540 11 11 * 91 Colour cathode-ray tube with a slot mask, equipped with electron guns placed side by side ( in-line technology ) and with a diagonal measurement of the screen of 12 cm or more but not exceeding 26 cm 0 ex 8540 12 00 * 81 Flat screen monochrome cathode-ray tube with a diagonal measurement of the screen of 150 mm or more but not exceeding 155 mm and an anode voltage of 25 kV or more but not exceeding 32 kV 0 ex 8540 20 90 *91 Photomultiplier consisting of a photocathode tube with 9 dynodes, for light of a wavelength of 160 nm or more but not exceeding 930 nm, of a diameter not exceeding 14 mm and a height not exceeding 94 mm 0 ex 8540 30 10 *36 Colour cathode-ray tube with a slit mask, having a distance between stripes of the same colour of less than 0,35 mm and a diagonal measurement of the screen not exceeding 53 cm 0 ex 8540 30 90 *26 Flat screen monochrome cathode-ray tube, with a diagonal measurement of the screen of 142 mm or more but not exceeding 190 mm, a luminescence of 300 lumen or more but not exceeding 2 000 lumen, a resolution of 0,06 mm or more but not exceeding 0,1 mm, phosphor types PI or P22 or P53 or P55 or P56, an anode voltage of more than 34 kV, a focus voltage of more than 7 kV and a cathode current of 3 mA or more 0 ex 8540 30 90 *27 Monochrome cathode-ray tube with a diagonal measurement of the screen of 310 mm or more but not exceeding 390 mm 0 ex 8540 89 11 * 91 Displays in the form of a tube consisting of a glass housing mounted on a board the dimensions of which do not exceed 300 x 350 mm excluding leads. The tube contains one or more rows of characters or lines arranged in rows, each character or line consisting of fluorescent or phosphorescent elements . These elements are mounted on a metallised base which is covered with fluorescent substances or phosphorescent salts which give off light when bombarded with electrons 0 ex 8540 91 00 * 91 Deflector yoke for cathode-ray tubes with an operating frequency of 31 250 Hz or more but not exceeding 64 000 Hz, incorporating a quadripolar magnet 0 ex 8540 91 00 * 92 Slit mask, consisting of vertical slits with a distance between slits of 0,74 mm ( ±0,12 mm) and a diagonal dimension of either 61,5 cm ( ±0,5 cm) or 71 cm ( ±0,5 cm) or 79,5 cm ( ±0,5 cm) 0 No L 163/92 30. 6 . 94Official Journal of the European Communities CN code TARIC Description Rate of autonomous duty ( % ) ex 8540 91 00 *93 Electron gun for the production of monochrome cathode-ray tubes with a diagonal measurement of the screen of 7,6 cm or more but not exceeding 30,5 cm ( a ) 0 ex 8541 21 90 * 10 High electron mobility transistor (HEMT), for frequencies of 2 GHz or more but not exceeding 20 GHz, with a dissipation rate not exceeding 180 mW, contained in a housing with a diameter not exceeding 3 mm, with not more than 4 connections 0 ex 8541 21 90 *20 Field-effect transistor (FET) for frequencies of 2 GHz or more but not exceeding 16 GHz, with a dissipation rate not exceeding 225 mW, contained in a housing with a diameter not exceeding 3 mm, with not more than 4 connections 0 ex 8541 40 10 * 70 Light-emitting diode (LED), made from aluminium-gallium-arsenic (AlGaAs ) semiconductor, having a square base with an edge length not exceeding 8,2 mm, having a primary lens 0 ex 8541 40 10 * 80 Light-emitting diode (LED ) of Transparent Substrate (TS) technology, made from t aluminium-gallium-arsenic (AlGaAs) semiconductor, having a luminous intensity of 1,4 candela or more at 20 mA - 0 ex 8541 60 00 *91 Piezo-electric crystal oscillating at a frequency of 32 768 Hz, contained in a cylindrical housing of a length not exceeding 8,2 mm and a diameter not exceeding 3,2 mm, for the manufacture of products falling within Chapter 91 (a ) 0 ex 8541 60 00 *92 Polarised ceramic piezo-electric crystal oscillating in a frequency range of 500 kHz or more but not exceeding 12 500 kHz, contained in a housing the exterior dimensions of which do not exceed 14 x 15 mm, with not more than 3 connections . 0 ex 8542 11 01 * 11 Wafer, not yet cut into chips, consisting only of microcontrollers or microcomputers of C-MOS technology, with a processing capacity of 8 bits, providing servo control functions, comprising a read only memory, non-programmable (ROM) with a storage capacity of 128 Kbits, 2 random-access memories (RAMs) with a total storage capacity of 3 Kbits and a timer unit, for use in the manufacture of goods of subheading 8542 11 71 contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : PD 78134 or  other identification markings relating to devices complying with the abovementioned description (a ) , 0 ex 8542 11 01 *30 Wafer, not yet cut into chips, consisting only of static random-access memories (S-RAMs) with a storage capacity of 1 Mbit, for use in the manufacture of goods of subheading 8542 11 25 contained in a housing bearing:  an identification marking consisting of or including the following combination of figures : 431 000 or  other identification markings relating to devices complying with the abovementioned description (a ) 0 30. 6 . 94 Official Journal of the European Communities No L 163/93 CN code TARIC Description Rate of autonomous duty ( % ) ex 8542 11 01 *50 Wafer , not yet cut into chips , consisting only of microcontrollers or microcomputers with a processing capacity of 16 bits and an 8-bit data-bus, comprising a read only memory, non-programmable (ROM) or a programmable, non-erasable, read only memory (PROM) or an UV erasable, programmable, read only memory (EPROM) with a storage capacity not exceeding 256 Kbits and a random-access memory (RAM) with a storage capacity not exceeding 2 Kbits , for use in the manufacture of goods of subheading 8542 11 73 contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 78C11 78C12 78C14 78C18 78CP14 or  other identification markings relating to devices complying with the abovementioned description ( a ) .0 ex 8542 11 01 * 60 Wafer , not yet cut into chips, consisting only of microcontrollers or microcomputers with a processing capacity of 4 bits , for use in the manufacture of goods of subheading 8542 11 71 contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures or of figures and letters : 7507 75108 75217 75312 75516 75P216 7508 75112 75304 75316 75617 75P308 75004 75116 75306 75352 75P008 75P316 75006 75216 75308 75512 75P116 or  other identification markings relating to devices complying with the abovementioned description (a ) 0 ex 8542 11 01 * 70 Wafer, not yet cut into chips, consisting only of display controllers and character generators (DCCG), for liquid-crystal dot-matrix display systems, for use in the manufacture of goods of subheading 8542 11 82 contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures : 7228 7229 or  other identification markings relating to devices complying with the abovementioned description (a ) 0 ex 8542 11 01 * 80 Wafer , not yet cut into chips, consisting only of a programmable logic device, for use in the manufacture of goods of subheading 8542 11 80 contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : XC 2018 XC 3030 XC 3090 XC 4004 XC 4008 XC 4016 XC 2064 XC 3042 XC 4002 XC 4005 XC 4010 XC 4020 XC 3020 XC 3064 XC 4003 XC 4006 XC 4013 or  other identification markings relating to devices complying with the abovementioned description (a ) 0 ex 8542 11 05 * 10 Control and driver circuit for dot-matrix liquid crystal displays (LCDs ) of C-MOS technology, with a character generator, and having a drive voltage of more than 10 V; in the form of a monolithic integrated circuit not contained in a housing (chip ), for use in the manufacture of liquid crystal display (LCD ) modules ( a ) 0 No L 163/94 30 . 6 . 94Official Journal of the European Communities CN code TARIC Description Rate of autonomous duty (% ) ex 8542 11 05 *20 Driver circuit for liquid crystal displays (LCDs ) of C-MOS technology, with 40 or more output channels, and having a drive voltage of more than 5 V, in the form of a monolithic integrated circuit not contained in a housing (microchip), for use in the manufacture of:  liquid crystal displays (LCDs), or  assemblies destined for LCDs (a ) 0 ex 8542 11 12 * 01 Dynamic random-access memory of N-MOS (including H-MOS) technology (N/H-MOS D-RAM) with a storage capacity of 64 Kbits, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : KM 4164 MN 4264 TMS 4164 TMS 4416 or  other identification markings relating to devices complying with the abovementioned description ' 0 ex 8542 11 12 * 11 Dynamic random-access memory of N-MOS (including H-MOS) technology (N/H-MOS D-RAM), with a storage capacity of 256 Kbits and an access time not exceeding 150 ns, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : HB 50562 KM 41257 MB 81464 PD 4.1256 TMS 4256 HM 50256 M5M 4256 MSM 4256 PD 41464 TMS 4464 HM 50464 M5M 4464 MSM 4464 TMM 41256 KM 41256 MB 81256 PD 41254 TMM 41464 or  other identification markings relating to devices complying with the abovementioned description 8 ex 8542 11 12 * 12 Dynamic random-access memory of C-MOS technology (C-MOS D-RAM), with a storage capacity of 256 Kbits, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 53 C 256 53 C 466 MB 81 C 466 TC 51832 53 C 258 HM 65256 P 51 C 256 53 C 464 MB 81 C 258 P 51 C 259 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 12 * 13 Dual port dynamic random-access memory (D-RAM), with data registers and a serial read output control , with a storage capacity of 256 Kbits, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : M5M 4 C 264 MB 81461 PD 41264 TMS 4461 or  other identification markings relating to devices complying with the abovementioned description 0 30 . 6 . 94 Official Journal of the European Communities No L 163/95 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 11 14 *01 Random-access memory, with separate in- and outputs and serial shift registers ( so-called field memories ), of C-MOS technology, with a storage capacity of 1 Mbit, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : TC 521 000 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 16 *01 Pseudo-static random-access memory of C-MOS technology (C-MOS PS-RAM), with a storage capacity of 4 Mbits and an access time not exceeding 100 ns, comprising a timing pulse generator and a refresh control circuit, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : HM 658512 or  other identification markings relating to devices complying with the abovementioned description These devices are for the manufacture of portable computers, capable of operating without an external source of power ( a ) 0 ex 8542 11 16 *02 Dynamic random-access memory of C-MOS technology (C-MOS D-RAM), with a storage capacity of 256 K x 16 bits and an access time not exceeding 80 ns, in the form of a monolithic integrated circuit contained in a housing bearing: &lt;  an identification marking consisting of or including one of the following combinations of figures and letters : MT 4C1 6256 PD 424260 PD 424170 or  other identification markings relating to devices complying with the abovementioned description 10 ex 8542 11 16 *03 Dual port dynamic random-access memory of C-MOS technology (C-MOS D-RAM), with a serial read output control , with a storage capacity of 2 Mbits or more but not exceeding 4 Mbits , in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : HM 538253 MT 42C256 PD 482234 TC 528257 HM 5316123 MT 42C8254 PD 482235 TC 528267 M5M482256 MT 42C8255 TC 524162 TMS 55160 MB 818251 MT 42C8256 TC 524165 TMS 55165 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 16 *04 Dynamic random-access memory of C-MOS technology (C-MOS D-RAM), with a storage capacity of 240 K x 12 bits, with separate in- and outputs and serial shift registers ( so-called field memories), in the form of a monolithic integrated circuit contained in a housing bearing: No L 163/96 Official Journal of the European Communities 30 . 6 . 94 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 11 16  an identification marking consisting of or including the following combination of (cont'd) figures and letters : TMS 4C2970 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 18 *01 Dynamic random-access memory of C-MOS technology (C-MOS D-RAM), with a storage capacity of 256 K x 18 bits and an access time not exceeding 80 ns, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : PD 424280 or  other identification markings relating to devices complying with the abovementioned description 10 ex 8542 11 21 *01 Static random-access memory of C-MOS technology (C-MOS S-RAM), with a storage capacity of 16 x 4 bits and an access time not exceeding 35 ns, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: CY27S03 CY54S189 CY7C189 CY27S07 CY74S189 CY7C190 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 21 * 12 Static random-access memory (S-RAM), superimposed bit-for-bit on an electrically ex 8542 11 23 *27 erasable, programmable, read only memory (E2PROM), in the form of a monolithic ex 8542 1 1 25 *27 integrated circuit contained in a housing bearing: ex 8542 11 27 *27  an identification marking consisting of or including one of the following combinations of figures and letters : STK 1390 STK 11C48 STK 14C68 X 2201 A X 2444 STK 1391 STK 11C68 X 2001 X2210 X20C16 STK 10C48 STK 11C88 X2002 X2212 STK 10C68 STK 13C68 X2004 X2443 or  other identification markings' relating to devices complying with the abovementioned description 0 ex 8542 11 21 * 14 Static random-access cache memory of BiMOS technology (BiMOS S-Cache-RAM), with a storage capacity of 64 Kbits and an access time not exceeding 12 ns, comprising an 8-bit address comparator, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : IDT 71B74 or  other identification markings relating to devices complying with the abovementioned . description 0 30 . 6 . 94 Official Journal of the European Communities No L 163/97 CN code TARIC Description Rate of autonomous duty ( % ) ex 8542 11 21 * 15 Static random-access memory of MOS technology combined with ECL technology, with a storage capacity of 64 Kbits , in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : 10C494-15 or  other identification markings relating to devices complying with the abovementioned description ' 0 ex 8542 11 21 * 16 Static random-access memory of C-MOS technology (C-MOS S-RAM), with a storage capacity of 16 Kbits, comprising a 5-bit bidirectionnal in-/output port and an universal asynchronous receiver/transmitter (UART), in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : 75012SC121 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 21 * 17 Static random-access memory of C-MOS technology (C-MOS S-RAM), with a storage capacity of 256 x 4 bits and an access time not exceeding 60 ns, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CY7C122 CY7C123 CY93422 CY93L422 P4C 422 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 21 *28 Static random-access memory (S-RAM), with a storage capacity of 1 K x 4 bits and an access time not exceeding 25 ns, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : AM 9150-20 CY7C 150-15 AM 9150-25 CY 7 C 150-25 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 21 * 32 Static random-access memory of N-MOS ( including H-MOS) technology (N/H-MOS S-RAM), with a storage capacity of 8 Kbits , in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures or figures and letters : 4008 4801  8108 8114 PD 421 4118 8104 8112 8185 or  other identification markings relating to devices complying with the abovementioned description 0 No L 163/98 Official Journal of the European Communities 30 . 6 . 94 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 11 21 * 37 Non-volatile static random access memory of C-MOS technology (C-MOS non-volatile ex 8542 11 23 * 21 S-RAM), with an internal energy source, in the form of a monolithic integrated circuit ex 8542 11 25 * 12 contained in a housing bearing : ex 8542 11 27 * 03  an identification marking consisting of or including one of the following combinations of figures and letters : BQ 4011 BQ 4024 MK 48 Z 02 MKI 48 Z 02 BQ 4013 BQ 4025 MK 48 Z 12 MKI 48 Z 12 BQ 4014 DS 1 220 Y MK 48 Z 30 BQ 4015 DS 1230 MK 48 Z 32 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 21 * 42 Static random-access "memory of C-MOS technology (C-MOS S-RAM), with a storage capacity of 32 Kbits, in the form of a monolithic integrated circuit contained in a housing bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : IDT 7134 TC 5532 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 21 *43 Dual port static random-access memory of BiMOS technology (BiMOS dual port S-RAM), with a storage capacity not exceeding 64 Kbits and an access time, not exceeding 35 ns, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : "" CY7B134 CY7B135 CY7B139 CY7B1342 CY7B138 CY7B144 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 21 *48 Static random-access cache memory of C-MOS technology (C-MOS S-Cache-RAM), with a storage capacity of 4 K x 16 bits and an access time not exceeding 55 ns, comprising a 12-bit address latch and control circuits , in the form of a monolithic integrated circuit contained in a housing bearing :  an identification marking consisting of or including the following combination of figures and letters : IDT71586S or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 23 * 01 Static random-access cache memory of BiMOS technology (BiMOS S-Cache-RAM), with a storage capacity of 72 Kbits, in the form of a monolithic integrated circuit contained in a housing bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : CY7B180 CY7B181 or  other identification markings relating to devices complying with the abovementioned description 0 30 . 6 . 94 Official Journal of the European Communities No L 163/99 CN code TARIC Description Rate of autonomous duty ( % ) ex 8542 11 23 * 02 Dual port static random-access memory of BiMOS technology (BiMOS dual port S-RAM), with a storage capacity of 72 Kbits and an access time not exceeding 35 ns, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : CY7B145 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 23 * 19 Static random-access cache memory of C-MOS technology (C-MOS S-Cache-RAM), with a storage capacity of 144 Kbits and an access time not exceeding 30 ns, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : TC 55187 TC 55188 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 23 *20 Dual port static random-access cache memory of C-MOS technology (C-MOS dual port S-Cache-RAM), with a storage capacity of 256 Kbits , comprising a bus-memory control circuit, a bus control circuit of a central processing unit (CPU), an address-latch and 2 multiplexers , in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : ¢ 82490XP or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 1 1 23 *22 Static asynchronous random-access memory of C-MOS technology (C-MOS asynchronous S-RAM), with a storage capacity of 16 K x 16 bits, excluding static random-access cache memory (S-Cache-RAM), in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : MCM 62995-17 MCM 62995-20 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 23 *23 Static random access memory of C-MOS technology (C-MOS S-RAM), with a storage capacity of 32 K x 8 bits, a standby current not exceeding 25 fiA and an access time exceeding 55 ns, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : CXK 58257 . or  other identification markings relating to devices complying with the abovementioned description , 0 No L 163/100 Official Journal of the European Communities 30 . 6 . 94 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 11 25 * 01 Static random-access memory of BiMOS technology (BiMOS S-RAM), with a storage capacity of 288 Kbits and an access time not exceeding 40 ns, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CY7B173 CY7B174 PD 46730 TC 55B329 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 25 * 08 Static random-access cache memory of BiMOS technology (BiMOS S-Cache-RAM), with a total storage capacity of 320 Kbits, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combination of figures and letters : PD 46710 PD 46741 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 25 * 11 Static random-access memory of C-MOS technology (C-MOS S-RAM), with a storage capacity of 512 Kbits, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of * figures and letters : TC 551632 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 27 * 04 Static random-access memory of C-MOS technology (C-MOS S-RAM), with a storage capacity of 32 K x 36 bits , 64 K x 18 bits or 128 K x 9 bits, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CXK 77910 CY7C1031 CY7C1032 MT 58LC32 MT 58LC64 or  other identification markings relating to devices complying with the abovementioned description ' 0 ex 8542 11 27 * 05 Static random-access memory of BiMOS technology (BiMOS S-RAM), with a storage capacity of 64 K x 1 8 bits , in the form of a monolithic integrated circuit contained in a housing bearing : '  an identification marking consisting of or including one of the following combinations of figures and letters : MCM 67A618 MCM 67C618 or  other identification markings relating to devices complying with the abovementioned description 0 30 . 6 . 94 Official Journal of the European Communities No L 163/101 CN code TARIC Description Rate of autonomous duty ( % ) ex 8542 11 27 * 06 Static random-access memory of C-MOS technology (C-MOS S-RAM), with a storage capacity of 4 Mbits , in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : TC 554002 MT5C512K8B2 MT5LC512K8D4 MT5C1M4B2 MT5LC1M4D4 MT5C256K16B2 MT5LC256K16D4 or  other identification markings relating to devices complying with the abovementioned description 0 8542 11 31 Read only memory, non-programmable (ROM) 0 ex 8542 11 42 "' 02 UV erasable, programmable, read only memory (EPROM) of N-MOS ( including H-MOS ) technology (N/H-MOS EPROM), with a storage capacity not exceeding 256 Kbits, in the form of a monolithic integrated circuit contained in a housing, with a quartz window on the upper surface, and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : M 2716 M 2732 A M 2764 M 27128 M 27256 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 42 * 03 Flash electrically erasable, programmable, read only memory (Flash-E2PROM) with a storage capacity of 16 Kbits, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : TMS 29 F 816 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 42 * 04 UV erasable, programmable, read only memory (EPROM) of C-MOS technology (C-MOS EPROM), with a storage capacity of 16 Kx 16 bits , comprising a 5-bit gate only for reading, in the form of a monolithic integrated circuit contained in a housing, with a quartz window on the upper surface, and bearing:  an identification marking consisting of or including the following combination of figures and letters : N 73120FRN or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 42 * 11 UV erasable, programmable, read only memory (EPROM), with a storage capacity not exceeding 64 Kbits , in the form of a monolithic integrated circuit contained in a housing, with a quartz window on the upper surface, and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : 27 CX 321 CY 7C 245 W CY 7C 263 W CY 7C 269 W 27 CX 322 CY 7C 261 W CY 7C 268 W CY 7C 291 W or  other identification markings relating to devices complying with the abovementioned description 0 No L 163/102 Official Journal of the European Communities 30 . 6 . 94 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 11 42 * 16 UV erasable or non-erasable, programmable, read only memory (EPROM or PROM), ex 8542 11 59 * 58 with a storage capacity of 128 Kbits and an access time not exceeding 100 ns, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CY 7C 251 CY 7C 254 ' XC 17128 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 44 * 01 UV erasable or non-erasable, programmable, read only memory (EPROM or PROM) ex 8542 11 59 * 64 with a storage capacity of 1 Mbit and an access time not exceeding 35 ns, in the form of a monolithic integrated circuit contained in a housing bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : CY7B201 CY7B210 CY7B211 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 44 * 02 UV erasable, programmable, read only memory (EPROM) of N-MOS ( including H-MOS ) technology (N/H-MOS EPROM), with a storage capacity of 512 Kbits , in the form of a monolithic integrated circuit contained in a housing, with a quartz window on the upper surface, and bearing :  an identification marking consisting of or including the following combination of figures and letters : M 27512 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 44 * 03 UV erasable or non-erasable, programmable, read only memory (EPROM or PROM) ex 8542 11 59 * 01 with a storage capacity of 1 Mbit , comprising address and data latches, in the form of a monolithic integrated circuit contained in a housing, with or without a quartz window on the upper surface, and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : TMS 87C110 TMS 87PC110 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 44 * 04 UV erasable or non-erasable, programmable, read only memory (EPROM or PROM), ex 8542 11 59 * 04 with a storage capacity of 512 Kbits, comprising address and data latches, in the form of a monolithic integrated circuit contained in a housing, with or without a quartz window on the upper surface, and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : TMS 87C510 TMS 87PC510 or  other identification markings relating to devices complying with the abovementioned description 0 30. 6 . 94 Official Journal of the European Communities No L 163/103 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 11 44 *05 UV erasable, programmable, read only memory (EPROM) of C-MOS technology (C-MOS EPROM), with a storage capacity of 448 Kbits and an access time not exceeding 170 ns, in the form of a monolithic integrated circuit contained in a housing, with a quartz window on the upper surface, and bearing:  an identification marking consisting of or including the following combination of figures and letters : N 70413FEC-A or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 50 *01 Electrically erasable, programmable, read only memory (E2PROM), with a storage capacity of 256 Kbits or more, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures or of figures and letters : 28256 28 C 512 AT 28C1 024 28 C 256 48 C 256 E/M 28C010 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 50 *03 Electrically erasable, programmable, read only memory (E2PROM) of C-MOS or N-MOS (including H-MOS ) technology, capable of byte-wide (parallel ) write operations, with a storage capacity of 2Kx 8 bits, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : X2816C X 28 C 16 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 59 *05 Programmable, non-erasable, read only memory (PROM) of C-MOS technology (C-MOS PROM), with a storage capacity not exceeding 64 Kbits , in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CY7C225 CY7C261 CY7C281 MB 7143 XC 1764 CY7C235 CY7C263 CY7C282 MB 7144 XC 1765 CY7C245 CY7C264 CY7C291 MB 71C44 CY7C258 CY7C268 CY7C292 XC 1718 CY7C259 CY7C269 HM 6616 XC 1736 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 59 *06 Memory register of C-MOS technology, with a storage capacity of 1 Mbit, comprising an address generator providing serial read/write operation, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : MSM 6389 or  other identification markings relating to devices complying with the abovementioned description 0 No L 163/104 Official Journal of the European Communities 30 . 6 . 94 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 11 59 * 33 FIFO (first in, first out ) read/write memory of C-MOS technology, with a storage capacity of 144 Kbits, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CY7C462 CY7C472 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 59 * 35 FIFO (first in, first out ) read/write memory of C-MOS technology, with a storage capacity of 288 Kbits, in the form of a monolithic integrated circuit contained in a housing bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : CY7C464 CY7C474 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 71 * 01 Microcontroller or microcomputer with a processing capacity of 4 bits 0 ex 8542 11 71 * 08 Microcontroller or microcomputer of C-MOS technology, with a processing capacity of 8 bits, comprising a read only memory, non-programmable (ROM) with a storage capacity of 160 Kbits, a random-access memory (RAM) with a storage capacity of 4 992 bits , a random-access memory (RAM) with a storage capacity of 640 bits , an 8-channel analogue-to-digital converter, a serial interface circuit with a FIFO (first in, first out ) read/write memory, 4 timers, a display control and driver circuit, and a clockgenerator, in the form of a monolithic intergrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : CXP 82320 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 71 * 09 Microcontroller or microcomputer of C-MOS technology, with a processing capacity of 8 bits, providing control and interface functions for a keyboard, comprising of a read only memory, non-programmable (ROM) with a storage capacity of 64 Kbits , a random-access memory (RAM) with a storage capacity of 2 Kbits and an analogue-to-digital converter, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : 80C51 SL or  other identification markings relating to devices complying with the abovementioned description 0 30 . 6 . 94 Official Journal of the European Communities No L 163/105 CN code TARIC Description Rate of autonomous duty ( % ) ex 8542 11 71 * 10 Microcontroller or microcomputer of C-MOS technology, with a processing capacity of 8 bits, providing remote control functions, comprising a read only memory, non-programmable (ROM) with a storage capacity not exceeding 64 Kbits, a random-access memory (RAM) with a storage capacity not exceeding 512 bits , an oscillator and a modulator, in the form of a monolithic intergrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : PCA 84C122 PCA 84C222 PCA 84C422 PCA 84C822 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 71 * 11 Microcontroller or microcomputer of C-MOS technology, with a processing capacity of 8 bits, for text data decoding and display, comprising a read only memory, non-programmable (ROM) with a storage capacity of 8 Kbits , a read only memory, non-programmable (ROM) with 120 character fonts and a random-access memory (RAM) with a storage capacity not exceeding 2 304 bits, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : CF 72307 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 71 * 14 Microcontroller or microcomputer of C-MOS technology, with a processing capacity of 8 bits, providing servo control functions, comprising a read only memory, non-programmable (ROM) with a storage capacity of 128 Kbits , 2 random-access memories (RAMs) with a total storage capacity of 3 Kbits and a timer unit, in the form of a monolithic integrated circuit contained in a housing bearing :  an identification marking consisting of or including the following combination of figures and letters : PD 78134 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 71 * 15 Microcontroller or microcomputer of C-MOS technology, with a processing capacity of 8 bits, comprising a read only memory, non-programmable (ROM) with a storage capacity of 64 or 128 Kbits, a random-access memory (RAM) with a storage capacity of 4 or 8 Kbits , 2 16-bit timer/counters, 2 17-bit timing pulse generators and an universal synchronous and asynchronous receiver/transmitter (USART), in the form of a monolithic integrated circuit contained in a housing bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : C 1900 C 2900 C 3900 or  other identification markings relating to devices complying with the abovementioned description 0 30 . 6 . 94No L 163/106 Official Journal of the European Communities CN code TARIC Description Rate of autonomous duty (% ) ex 8542 11 71 *21 Microcontroller or microcomputer of N-MOS (including H-MOS) technology, with a processing capacity of 8 bits, comprising an UV-erasable, programmable, read only memory (EPROM) with a storage capacity of either 14 432 bits , 30 016 bits or 30 208 bits , a random-access memory (RAM) with a storage capacity of either 832 bits or 896 bits, a read only memory, non-programmable (ROM) with a storage capacity of either 920 bits, 1 528 bits or 1 728 bits, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : MC 68705P3 MC 68705R3 MC 68705S3 or  other identification markings relating to devices complying with the abovementioned description , 0 ex 8542 11 71 *22 Microcontroller or microcomputer with a processing capacity of 8 bits, comprising a programmable, non-erasable, read only memory (PROM) or a UV erasable, programmable, read only memory (EPROM) with a capacity of 32 Kbits and a random-access memory (RAM) with a capacity of 1 Kbit, in the form of a monolithic integrated circuit contained in a housing, with or without a quartz window on the upper surface, and bearing:  an identification marking consisting of or including one of the following combinations of figures : 7742 8751 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 71 *23 Microcontroller or microcomputer of N-MOS (including H-MOS ) technology, with a processing capacity of 8 bits, having peripheral interface functions, comprising a random-access memory (RAM) with a storage capacity not exceeding 2 Kbits , a read only memory, non-programmable (ROM), a programmable, non-erasable, read only memory (PROM) or a UV erasable, programmable, read only memory (EPROM) with a storage capacity of 16 Kbits, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures : 8042 8742 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 71 *28 Microcontroller or microcomputer of C-MOS technology, with a processing capacity of 8 bits, comprising a random-access memory (RAM) with a storage capacity not exceeding 2 Kbits, a programmable, non-erasable, read only memory (PROM) or a UV erasable, programmable, read only memory (EPROM) with a storage capacity of 64 Kbits or a flash electrically erasable, programmable, read only memory (Flash-E2PROM) or a read only memory, non-programmable (ROM) with a storage capacity of 32 or 64 Kbits , in the form of a monolithic integrated circuit contained in a housing bearing: 30 . 6 . 94 Official Journal of the European Communities No L 163/107 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 11 71  an identification marking consisting of or including one of the following (cont'd) combinations of figures and letters : 77 C 82 80 C 152 AT 89C51 M 50743 M 50747 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 71 * 30 Microcontroller or microcomputer of C-MOS-technology, with a processing capacity of 8 bits, comprising a read only memory, non-programmable (ROM) with a storage capacity of 192 Kbits, a random-access memory (RAM) with a storage capacity of 4,5 Kbits and an arithmetic coprocessor, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : CXP80524 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 71 " 31 Microcontroller or microcomputer of C-MOS technology, with a processing capacity of 8 bits, comprising a random-access memory (RAM) with a storage capacity of 3 Kbits or more but not exceeding 8 Kbits , either a read only memory, non-programmable (ROM) or a programmable, non-erasable, read only memory (PROM) or an UV erasable, programmable, read only memory (EPROM), with a storage capacity of 128 , 192 or 256 Kbits , an analogue-to-digital converter and a digital-to-analogue converter, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : M 37450E8 M 37450M8 M 38063M6 M 38063E8 M 38067M8 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 71 *34 Microcontroller or microcomputer of C-MOS technology, with a processing capacity of 8 bits , comprising a random-access memory (RAM) with a storage capacity of 2 or 8 Kbits , an electrically erasable, programmable, read only memory (E2PROM) with a storage capacity of 4 Kbits and an 8-channel analogue-to-digital converter, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : MC 68HC11F SC 415112FU SC 805666FN SC 415111FU SC 415016FU or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 71 * 35 Microcontroller or microcomputer of C-MOS technology, with a processing capacity of 8 bits, comprising a read only memory, non-programmable (ROM) with a storage capacity of 32 Kbits , a random-access memory (RAM) with a storage capacity of 1 Kbit, an 8-channel analogue-to-digital converter, two 16-bit timers each with two 16-bit registers and a serial synchronous communications interface consisting of an 8-bit serial shift register with serial data input, serial data output and serial shift clock, in the form of a monolithic integrated circuit contained in a housing bearing: No L 163/108 Official Journal of the European Communities 30 . 6 . 94 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 11 71  an identification marking consisting of or including one of the following (cont'd) combinations of figures and letters : COP 884CF COP 888CF or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 71 * 36 Microcontroller or microcomputer of C-MOS technology, with a processing capacity of 8 bits, comprising a read only memory, non-programmable (ROM) with a storage capacity -of 32 Kbits, a random-access memory (RAM) with a storage capacity of 1,5 Kbits, a full duplex universal asynchronous receiver/transmitter (UART), 2 analogue comparators, three 16-bit timers each with two 16-bit registers, and a serial synchronous communications interface consisting of an 8-bit serial shift register with serial data input, serial data output and serial shift clock, in the form of a monolithic intergrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : COP 888CG or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 71 *37 Microcontroller or microcomputer of C-MOS technology, with a processing capacity of 8 bits, comprising a read only memory, non-programmable (ROM) with a storage capacity of 64 Kbits, a random-access memory (RAM) with a storage capacity of 2 Kbits , a full duplex universal asynchronous receiver/transmitter (UART), 2 analogue comparators, three 16-bit timers each with two 16-bit registers, and a . serial synchronous communications interface consisting of an 8-bit serial shift register with * serial data input, serial data output and serial shift clock, in the form of a monolithic intergrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : COP 888EG or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 71 * 38 Microcontroller or microcomputer of C-MOS technology, with a processing capacity of 8 bits, comprising a read only memory, non-programmable (ROM) with a storage capacity of 32 Kbits, a random-access memory (RAM) with a storage capacity of 1 Kbit, a 16-bit timer with a 16-bit register, and a serial synchronous communication interface consisting of an 8-bit serial shift register with serial data input, serial data output and serial shift clock, and in the form of a monolithic intergrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : COP 880C COP 881C or  other identification markings relating to devices complying with the abovementioned description 0 30 . 6 . 94 Official Journal of the European Communities No L 163/109 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 11 71 *40 Microcontroller or microcomputer of C-MOS technology, with a processing capacity of 8 bits , providing communication and control functions in local operating networks (LONs), comprising three 8-bit central processing units ( CPUs ), a static random-access memory (S-RAM) with a storage capacity not exceeding 16 Kbits and an electrically erasable, programmable, read only memory (E2PROM) with a storage capacity of 4 Kbits , in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : MC 143120 MC 143150 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 71 *41 Microcontroller or microcomputer of C-MOS-technology, with a processing capacity of 8 bits, comprising a read only memory, non-programmable (ROM) with a storage capacity of 8 or 16 Kbits , a random-access memory (RAM) with a storage capacity of 512 bits or 1 Kbit and a synchronous serial communications interface circuit consisting of an 8-bit serial shift register with a serial data input, a serial data output and a serial shift clock, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : COP 820 COP 840 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 73 * 01 Microcontroller or microcomputer of N-MOS technology ( including H-MOS), with a processing capacity of 16 bits , comprising at least one read only memory, non-programmable (ROM) with a storage capacity of 510 x 13 bits or an UV erasable, programmable, read only memory (EPROM) with a storage capacity of 512 x 13 bits , a random-access memory (RAM) with a storage capacity of 2 Kbits, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : PD 7720 PD 77 P 20 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 73 *02 Microcontroller or microcomputer of C-MOS technology, with a processing capacity of 16 bits and a 16-bit address-bus and an 8-bit data-bus, comprising a random-access memory (RAM) with a storage capacity of 4 Kbits or more, a read only memory, non-programmable (ROM) or a programmable non-erasable read only memory (PROM) or a UV-erasable, programmable, read only memory (EPROM) with a storage capacity of 128 Kbits or more, in the form of a monolithic integrated circuit contained in a housing bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : MB 89715 MB 89P715 MB 89W715 or  other identification markings relating to devices complying with the abovementioned description . 0 No L 163/110 Official Journal of the European Communities 30 . 6 . 94 CN code TARIC Description Rate of autonomous duty ( % ) ex 8542 11 73 *03 Microcontroller or microcomputer of C-MOS technology, with a processing capacity of 16 bits , having the function of charge control of nickel-cadmium batteries , comprising a read only memory, non-programmable (ROM) with a storage capacity of 42 000 bits , a read only memory, non-programmable (ROM) with a storage capacity of 1 Kbit, a random-access memory (RAM) with a storage capacity of 1 Kbit and a 10-bit analogue-to-digital converter, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : ICS 1 700 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 73 * 04 Microcontroller or microcomputer of C-MOS technology, with a processing capacity of 16 bits and an 8-bit data-bus, comprising a read only memory, non-programmable (ROM) with a storage capacity of 128 Kbits, a random-access memory (RAM) with a storage capacity of 2 Kbits , an 8-channel analogue-to-digital converter, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : PD 78C14 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 73 * 05 Microcontroller or microcomputer with a processing capacity of 16 bits , comprising a read only memory, non-programmable (ROM) or a programmable, non-erasable, read only memory (PROM) or an UV erasable, programmable, read only memory (EPROM) with a storage capacity not exceeding 256 Kbits , a random-access memory (RAM) with a storage capacity not exceeding 12 Kbits, an analogue-to-digital converter with sample/hold, in the form of a monolithic integrated circuit contained in a housing bearing :  an identification marking consisting of or including one of the following combinations of figures or figures and letters : 8396 8397 8796 83C196 83C198 87C196 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 73 *07 Microcontroller or microcomputer of C-MOS technology, with a processing capacity of 16 bits , comprising a multiplier/accumulator (MAC), an arithmetic-logic shifter, a microprocessor interface port, a read only memory (ROM) with a storage capacity of 48 Kbits , a static random-access memory (S-RAM) with a storage capacity of 16 Kbits , an analogue-to-digtal converter, a digital-to-analogue converter and a programmable timer, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : 21msp52BS-52 or  other identification markings relating to devices complying with the abovementioned description 0 30. 6 . 94 Official Journal of the European Communities No L 163/111 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 11 73 * 09 Microcontroller or microcomputer of C-MOS technology, with a processing capacity of 16 bits , comprising sixteen 8-bit or eight 16-bit registers , a read only memory, non-programmable (ROM) or a programmable, read only memory (PROM), with a storage capacity of 128 Kbits, a random-access memory (RAM) with a storage capacity of 4 Kbits, 3 timers, a serial communications interface, an 8-channel analogue-to-digital converter and 9 input/output ports , in the form of a monolithic integrated circuit contained in a housing bearing :  an identification marking consisting of or including the following combination of figures and letters : HD 6473308CP or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 74 * 02 Microcontroller or microcomputer of C-MOS technology, with a processing capacity of 32 bits , comprising three 16-bit data buses, a 16 x 16 bits multiplier with 32 bits results , 2 read only memories , non-programmable (ROMs) with a total storage capacity of 104 or 136 Kbits and random-access memories (RAMs) with a total storage capacity of 5, 8 or 10 Kbits , in the form of a monolithic integrated circuit contained in a housing bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : ST 18930 ST 18940 ST 18942 or  other identification markings relating to devices complying with the abovementioned description ~ 0 ex 8542 11 74 "' 03 Microcontroller or microcomputer of C-MOS technology, with a processing capacity of 24 bits , in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : GXD 2701 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 74 * 08 Microcontroller or microcomputer with a processing capacity of 32 bits and a 16-bit data-bus, comprising random-access memories (RAMs) with a total storage capacity not exceeding 450 Kbits, one or more read only memories, non-programmable (ROMs) or one or more UV erasable, programmable, read only memories (EPROMs) with a total storage capacity not exceeding 768 Kbits, in the form of a monolithic integrated circuit contained in a housing bearing :  an identification marking consisting of or including one of the following combinations of figures or of figures and letters : 320 10 320 C 17 320 C 53 TMS 320C59 320 11 320 C 25 320 E 15 320 C 10 320 C 50 320 E 17 320 C 15 320 C 51 TMS 320C25A or  other identification markings relating to devices complying with the abovementioned description 0 No L 163/112 Official Journal of the European Communities 30 . 6 . 94 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 11 74 * 09 Microcontroller or microcomputer of N-MOS (including H-MOS) technology, with a processing capacity of 32 bits, comprising 24 registers of 32 bits and a random-access memory (RAM) with a storage capacity, of 2 Kbits, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : HGC 6127 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 74 * 10 Microcontroller or microcomputer with a processing capacity of 32 bits, comprising one or more random-access memories (RAMs) with a total storage capacity not exceeding 48 Kbits, a read only memory, non-programmable (ROM) with a storage capacity not exceeding 128 Kbits and a floating point arithmetic unit with a capacity of 32 bits, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : DSP 32 MB 86232 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 1 1 74 * 1 1 Microcontroller or microcomputer of C-MOS technology, with a processing capacity of 32 bits , comprising one or more random-access memories (RAMs) with a total storage capacity of 64 Kbits and a read only memory, non-programmable (ROM) with a storage capacity not exceeding 128 Kbits , in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 320 C 30 320 C 40 DSP 3207 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 74 * 12 Microcontroller or microcomputer of C-MOS technology, with a processing capacity of 32 bits , consisting of a system integration module (SIM ) with configuration register , a random-access memory (RAM) with a storage capacity of 16 Kbits, a time processor unit (TPU) with 16 independent programmable channels, a serial peripheral interface and a serial communications interface, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : MC 68332 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 74 * 13 Microcontroller or microcomputer of C-MOS technology, with a processing capacity of 32 bits, having the function of audio-data processing, comprising a 30 . 6 . 94 Official Journal of the European Communities No L 163/113 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 11 74 multiplier/accumulator (MAC) of 52 bits , 2 dynamic random-access memories (cont'd) (D-RAMs) with a total storage capacity of 12 Kbits and 2 static random-access memories (S-RAMs) with a total storage capacity of 14 Kbits, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : TMC 57000 TMC 57001 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 77 *01 Gate array of C-MOS technology , With metal gates, with an operating voltage of 12 V, with not less than 637 two-input functions, having within the array a digital code produced by an electron beam, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : FB 215 or  other identification markings relating to devices complying with the abovementioned description 7 ex 8542 11 77 *04 Control and interface circuit based on gate arrays of C-MOS technology, capable of controlling and interfacing between an inkjet printer, a dynamic random-access read/write memory (D-RAM) and microprocessors, providing data organisation and transfer to the printhead, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including' the following combination of figures and letters : 1TY6-0001 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 79 *01 Digital signal synthesiser based on standard cells of C-MOS technology, comprising 32 independent programmable channels, a clock generator, an input/output decoder, a microprocessor with a processing capacity of 8 bits, 2 timers, an interrupt controller, 2 digital-to-analogue converters and an analogue-to-digital converter, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : VY 06243 or  other identification matkings relating to devices complying with the abovementioned description 0 ex 8542 11 79 *02 Interface and control circuit based on standard cells of C-MOS technology, capable of interfacing between a 32-bit data-bus and a 16-port asynchronous multiplexer, comprising data-registers, control- and status-registers, and a FIFO (first in, first out) read/write memory controller, in the form of a monolithic integrated circuit contained in a housing bearing: No L 163/114 Official Journal of the European Communities 30 . 6 . 94 CN code TARIC Description Rate of autonomous duty ( % ) ex 8542 1 1 79  an identification marking consisting of or including the following combination of (cont 'd) figures and letters : 1TWA-0302 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 79 * 03 Audio digital filter based on standard cells of C-MOS technology, with 16 channels, each of them real-time programmable with 20 parameters or more, comprising a multiplier/accumulator (MAC), a timer and 2 random-access memories (RAMs ) for the storage of parameters and of temporary processing data , in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : VC 5396 or  other identification markings relating to devices complying with the abovementioned description 0 8542 11 80 Programmable logic device 0 ex 8542 11 82 * 04 Controller of a local area network (LAN), in the form of a monolithic integrated circuit contained in a housing bearing :  an identification marking consisting of or including one of the following combinations of figures or figures and letters: 8003 Am 79C830 Am 79C970 WD 83 C 503 80C03 Am 79C90 COM 9026 WD 83 C 510 82586 Am 79C940 DP 8390 WD 83 C 603 82588 Am 79C950 DP 83261 WD 83 C 690 82590 Am 79C960 DP 83932 82592 Am 79C961 MB 86950 Am 7990 Am 79C965 WD 80 C 24 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 "" 09 Disc storage unit controller , in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures or figures and letters : 1454-001 CL SH265 OTI 033 8980 CL SH350 PD 7261 61156-001 CL SH360 PD 7262 61157-001 CL SH361 WD 1010 ADS 10C00 CL SH362 WD 2010 AIC 010 FE 2100 WD 5010 AIC 100 G 70360-33 WD 5011 AIC 610 L HDC 9224 WD 16C92 AIC 6190 HDC 9234 WD 42C22 AIC 65 C 10 B L 1 A 0519 WD 76C20 AIC 8265 MB 89311 Z 86 C 99 CL SH250 OMTI 505 CL SH260 OTI 018 or  other identification markings relating to devices complying with the abovementioned description 0 30 . 6 . 94 Official Journal of the European Communities No L 163/115 CN code TARIC Description Rate of autonomous duty ( % ) ex 8542 11 82 * 11 Direct memory access (DMA) controller, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures or of figures and letters : 82307 HD 68450 WE 32104 82357 L1A 4599 Z 8516 82380 MC 68440 . Z 9516 82 C 223 MC 68450 GC 183 VC 2730-000 1 C or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 * 12 Control and/or management circuit for memories ( including buffers), in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures or figures and letters : 0404 1872 82 C 222 NS 32082 1RJ3-0001 82 C 283 NS 32382 1TU9-0301 82 C 302 T 9490 390 Z 55 82 C 325 THCT 4502 68451 82 C 392 TX 32082 W 82359 A 38202 VL 4502 82385 CY7C604 WD 1015 82395 CY7C605 WD 11 C 00-22 82424 TX GC 113 WD 12 C 00-22 82485 HT 113 WD 83 C 580 82495 XP HT 322 WD 83 C 583 82 C 08 HT 342 82 C 102 MC 68851 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 * 13 Serial and/or parallel communication controller , in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 82 C 605 MC 2652 SCN 2661 WD 76C30 82 C 606 . MC 68652 SCN 68562 Z 80 C 30 82 C 607 PD 7 2001 SCN 68652 Z 85 C 30 CL-CD180 SCN 2652 SCN 68661 Z 85 C 35 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 *22 Digital line interface control circuit of C-MOS technology, capable of controlling the data flow between a system interface circuit, a subscriber line interface circuit (SLIC) and a microprocessor interface circuit, comprising 2 multiplexers, 4 transmit/receive buffers with serial data ports, a data protocol control circuit, interrupt registers , 256 7-bit registers and a random-access memory (RAM) with a storage capacity of 128 bits, in the form of a monolithic integrated circuit contained in a housing bearing : No L 163/116 Official Journal of the European Communities 30 . 6 . 94 CN code TARIC Description Rate of autonomous duty ( % ) ex 8542 11 82  an identification marking consisting of or including the following combination of (cont'd) figures and letters : TP 3120 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 *26 Control circuit of C-MOS technology, providing memory control, comprising an equiliser, a memory interface circuit, a multiplexer, a decoder, a bus control circuit and direct memory access (DMA) control circuits in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : 1TX6-0301 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 * 28 Control circuit of C-MOS technology , operating at 12 MHz, comprising a programmable interval timer, a clockgenerator, two direct memory access controllers and a memory mapper, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures : 82231 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 * 29 Circuit with a multimaster bus, of C-MOS technology, for controlling a local channel in 16-bit automatic data-processing machines, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures : 82303 82304 82306 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 * 32 Remote control circuit of C-MOS technology, capable of generating 2 048 different commands and controlling 32 systems, comprising a keyboard encoder, a keyboard decoder, a parallel to serial converter , a divider , a reset generator and an oscillator, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : SAA 3010 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 * 33 8-channel control circuit of C-MOS technology, for maintaining a constant electromagnetic traction force with incorporated diodes and a storage capacity of 8 bits, in the form of a monolithic integrated circuit contained in a housing bearing: 30. 6 . 94 Official Journal of the European Communities No L 163/117 CN code TARIC Description Rate of autonomous duty ( % ) ex 8542 11 82  an identification marking consisting of or including the following combination of (cont'd) figures and letters : UCN 5801 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 * 34 Monolithic integrated circuit with at least 16 analogue switching elements , of C-MOS technology, for controlling signals of 20 Hz or more but not exceeding 20 000 Hz, capable of dealing with signals up to 3 V with a distortion of not more than 0,05 % over the whole frequency range at a voltage of 1 V, contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : TC 9164 N TC 9177 P TC 9184 P or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 *35 Control circuit of C-MOS technology, for the management of asynchronous cycles of a 32-bit central processing unit (CPU), of a direct memory access (DMA) circuit and of a multimaster bus, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : 82 C 321 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 *40 Control circuit of C-MOS technology, for controlling and interfacing signals between a central processing unit (CPU), memory and input/output interfaces, comprising circuits for refreshing dynamic random-access memories (DRAMs), for decoding of addresses, for generating clock signals and monitoring data transfer interrupt signals , in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : 344 S 0602 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 *52 Control circuit of C-MOS technology, capable of processing read-signals and of controlling the motor of a compact-disc player, comprising a central processing unit (CPU) interface, an error detection/correction circuit, a read-signal demodulator, a phase locked loop (PLL) circuit and a constant-linear-velocity (CLV) controller, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CXD 1125 CXD 1130 CXD 1135 CXD 1167 MN 66271 or  other identification markings relating to devices complying with the abovementioned description 0 No L 163/118 Official Journal of the European Communities 30 . 6 . 94 CN code TARIC Description Rate of autonomous duty ( % ) ex 8542 11 82 * 53 Control circuit of C-MOS technology, for a microcontroller, a microcomputer or a microprocessor with a processing capacity of 16 or 32 bits , in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 82C311 TACT 82S411 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 * 56 Control circuit of C-MOS technology, capable of controlling video-signals of a charge-coupled (CCD ) image sensor, in the form of a monolithic integrated circuit contained in a housing bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : CXD 2103 CXD 2133 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 * 68 Error detection and correction circuit of N-MOS ( including H-MOS ) technology, capable of detecting and correcting single bit errors and detecting all double bit errors, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures : 8206 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 * 71 Control circuit of C-MOS technology, for a microprogramme, in the form of a monolithic integrated circuit contained in a housing bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : CY 2910 CY 7C 910 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 * 75 Control circuit, of C-MOS technology, for monitoring the voltage of random-access memories (RAMs) in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : BQ 2201 BQ 2202 BQ 2204 BQ 2502 BQ 2503 DS 1210 or  other identification markings relating to devices complying with the abovementioned description 0 30. 6 . 94 Official Journal of the European Communities No L 163/119 CN code TARIC Description Rate of autonomous duty ( % ) ex 8542 11 82 * 81 Controller for servo-devices of C-MOS technology, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : KM 3702 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 * 82 Timing control unit (TCU) with two-phase cycle for central processing unit (CPU) and memory management unit (MMU), in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : NS 32201 NS 32 C 201 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 84 * 08 Bus interface circuit, whether or not with bus control functions, in the form of a monolithic integrated circuit contained in a housing bearing :  an identification marking consisting of or including one of the following combinations of figures or of figures and letters : 53 C 700 82C100 FAS 216 NCR 53 C 80 53 C 710 82C300 FAS 226 NCR 53 C 90 53 C 720 82C836 FAS 236 PBI 82335 89C100 FE 3030 TACT 84544 82351 89C105 GC 132 TMS 38030 82352 AIC 6250 GC 133 WD 33 C 92 82353 AIC 7770 HS 3282 WD 33 C 93 82365SL CL PD6710 L 64853A WD 33 C 95 82375EB CL PD6720 LIA 6396 WD 33 C 96 82378IB CY7C964 LIA 6732 WD 76 C 10 82423TX ESP 216 NCR 5380 Z 86017 82433LX ESP 226 NCR 5381 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 84 * 09 Interface circuit or interface circuit with control functions, for a local area network ( LAN), in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : Am 79C987 DP 83255 DP 83905 DP 8025 DP 83265 SMC 83C790 DP 83251 DP 83902 T 7213 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 84 * 11 Control and interface circuit of C-MOS technology, comprising a memory controller , a peripheral controller, a central processing unit ( CPU) interface circuit, a numeric processor unit (NPU) interface circuit, a clock generation circuit, a timer and a parity-check circuit, in the form of a monolithic integrated circuit contained in a housing bearing: No L 163/120 Official Journal of the European Communities 30 . 6 . 94 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 11 84  an identification marking consisting of or including one of the following (cont 'd) combinations of figures and letters : HT 15 HT 18 HT 21 HT 22 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 84 * 12 Interface circuit of C-MOS technology, for at least one encoder, capable of identifying and measuring direction and displacement via signals of external sensors , comprising at least 3 counters , at least one latch of 16 or 24 bits , at least one multiplexer, at least one 8-bit parallel data buffer , in the form of a monolithic integrated circuit contained in a housing bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : THCT 2 000 THCT 12016 THCT 12024 THCT 12316 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 84 *' 13 Data interface and control circuit of C-MOS technology, providing transmission and reception of 1-bit, 4-bit or 8-bit data packets at a rate of 51,84 Mbits per second, comprising a receive control circuit, a transmit control circuit, a receive data formatter and a transmit data formatter, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : TXC 05101 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 84 *23 Serial interface, capable of implementing the data stream encoding, decoding and ex 8542 11 95 * 56 associated control functions for a local area network (LAN), in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures or figures and letters : 8002 82501 AM 7991 COM 91 C 32 8023 82 C 501 COM 9032 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 84 * 24 Interface circuit for a text data decoder of C-MOS technology, capable of data-slicing, clock regeneration and synchronisation separation, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CF 72303 CF 72306 or  other identification markings relating to devices complying with the abovementioned description 0 No L 163/12130 . 6 . 94 Official Journal of the European Communities CN code TARIC Description Rate of autonomous duty (% ) ex 8542 11 84 ""26 Flow meter interface of BiMOS technology, comprising 16 amplifiers , 3 digital-to-analogue converters , an analogue-to-digital converter, filters, a sample and hold circuit , an oscillator, a phase locked loop (PLL) circuit and a serial interface circuit for a microprocessor, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : AD75027 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 84 *27 Interface circuit of C-MOS technology, for a keyboard with a capacitive matrix, capable of matrix scanning and detection, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures : 22-00958-000 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 84 * 34 Control and interface circuit of C-MOS technology, capable of receiving, processing and transmitting subscriber data in a digital network, comprising a line interface unit, a multiplexer, a data link controller, a microprocessor interface and an oscillator, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : AM 79C30A AM 79C32A QMV 453 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 84 * 36 Control circuit of C-MOS technology, for a floppy disc-unit and data transfer rate, for precompensation of write signals, for data separation, for clock-signal generation and for interfacing a central processing unit (CPU), in the form of a monolithic integrated circuit contained in a housing bearing :  an identification marking consisting of or including one of the following combinations of figures or figures and letters : 82077 DP 8473 WD 37C65 WD 57C65 or  other identification markings relating to devices complying with the abovementioned description , 0 ex 8542 11 84 *40 Control and interface circuit for central processing unit (CPU) of C-MOS technology, comprising a control unit for the refreshment of memories, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : FE 3010 or  other identification markings relating to devices complying with the abovementioned description 0 No L 163/122 Official Journal of the European Communities 30 . 6 . 94 CN code TARIC Description Rate of autonomous duty ( % ) ex 8542 11 84 *47 Interface and control circuit of C-MOS technology, comprising 2 universal asynchronous receiver/transmitters (UARTs ), a parallel-data port, a hard-disc interface and a floppy-disc controller, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 37C665 37C666 82C711 TACT 88511 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 84 *48 Interface and control circuit of C-MOS technology, programmable, for interfacing signals between video-graphic-array (VGA) controllers and cathode-ray tube (CRT) displays, liquid crystal displays (LCDs), light-emitting-diode (LEDs ) displays or plasma-displays, capable of simultaneously controlling a CRT-display and a LCD display, comprising a digital-to-analogue video-converter with random-access memory (RAMDAC), in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : CL-GD6340 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 84 *49 Repeater interface and control circuit of C-MOS technology, comprising 7, 8 or 12 transmission/reception interface ports, an attachment-unit interface (AUI ) port and a phase locked loop (PLL ) decoder, in the form of a monolithic integrated circuit contained in a housing bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : Am 79C980 Am 79C981 DP 83950 DP 83955 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 84 *50 Interface circuit of C-MOS technology, for interfacing data between a 32-bit bus and input/output-registers and/or interface circuits, providing direct memory access (DMA) control , comprising a FIFO (first in , first out ) read/write memory with a storage capacity of 256 bits , a data-latch, an address-latch and 32-bit registers , in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : 1XB9-0401 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 * 01 8-bit data-desynchroniser/synchroniser of C-MOS technology, capable of transmitting and receiving 2 asynchronous signals at a rate of 2 Mbits per second, comprising a microprocessor control circuit and a 4-buses interface circuit operating at a rate of 19,44 megabytes per second and a phase-locked loop (PLL) circuit, in the form of a monolithic integrated circuit contained in a housing bearing: 30 . 6. 94 Official Journal of the European Communities No L 163/123 CN code TARIC Description Rate of autonomous duty ( % ) ex 8542 11 86  an identification marking consisting of or including the following combination of (cont'd) figures and letters : TXC 04002 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 * 02 Universal synchronous receiver/transmitter of C-MOS technology (C-MOS USRT), capable of full duplex digital voice and/or data transfer with a speed of 80 Kbits/s or more over a distance of 2 km or a speed of 160 Kbits/s or less over a distance of 1 km, comprising a modulator and data buffers , in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : MC 145421 MC 145425 TP 3401 TP 3403 MC 145422 MC 145426 TP 3402 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 * 05 Data segmentation or reassembly circuit of C-MOS technology, providing fragmentation of 16 382 packets of 8- or 16-bit words into cells or providing reassembly of these cells in 16 382 packets of 8- or 16-bit words, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : TXC 05501 TXC 05601 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 * 06 8-bit identity comparator of C-MOS technology, with a propagation delay of not more than 7,2 ns, capable of bit for bit comparison of 2 words of not more than 8 bits each, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : 74FCT521 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 * 13 Encoder/decoder with filter of C-MOS technology, for frequencies of 600 Hz or more but not exceeding 4 000 Hz, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : QMV 112 or  other identification markings relating to devices complying with the abovementioned description 0 No L 163/124 Official Journal of the European Communities 30 . 6 . 94 CN code TARIC Description Rate of autonomous duty ( % ) ex 8542 11 86 * 14 16- or 20-bit flip-flop of the D-type of C-MOS technology, in the form of a monolithic integrated circuit contained in a housing bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : 74 AC 16821 74 ACT 16374 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 * 15 Dual-tone multi-frequency (DTMF) receiver of C-MOS technology, capable of decoding DTMF signals to 4-bit binary data, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : M-957 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 * 17 Clock recovery circuit, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : DP 83231 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 * 18 Digital-to-analogue and analogue-to-digital converter of BiMOS technology, comprising sample and hold circuits , in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures : 21-26500 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 * 19 Programmable overhead terminator of C-MOS technology, providing 8-bit data transmission/reception and line pointer generation using an external clock, comprising a random-access memory (RAM), a serial in-/output port, a microprocessor interface circuit , a multiplexer and a demultiplexer , in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : TXC 03003 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 *20 Quadruple encoder/decoder with pulse-code-modulation filters of C-MOS technology, comprising amplifiers for sidetone balance, in the form of a monolithic integrated circuit contained in a housing bearing: 30 . 6 . 94 Official Journal of the European Communities No L 163/125 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 11 86  an identification marking consisting of or including the following combination of (cont 'd) figures and letters : QMV 365 or  other identification markings relating to devices complying with the abovementioned description 0 ex 854,2 11 86 *24 Digital signal synthesiser of C-MOS technology, with at least one of the following characteristics : a ) comprising random-access memories (RAMs) with a total storage capacity of 16 Kbits, with a sampling rate of 22,257 kHz and 44,1 kHz and 2 output channels, b ) comprising 32 or 48 frequency generators , a clock generator and an address generator, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : a ) 344 S 0053 b ) VC 2375 ' ' b ) VC 5395 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 *25 Circuit for the recording and reproduction of speech of C-MOS technology, working at a speed of 8 Kbits/sec or more, with at least one of the following caracteristics : a ) comprising an amplifier and a 10-bit digital-to-analogue converter, b ) comprising a memory interface circuit , an encoding/decoding circuit, a central processing unit ( CPU) interface, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : a ) T 6668 a ) TC 8830 b ) TC 88401 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 * 26 Analogue-to-digital signal converter , comprising amplifiers , digital-to-analogue and analogue-to-digital converters with a supply voltage of 12 V ( ±10% ) and a digital serial interface with an asynchronous receiver/transmitter, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : AD 75002 or ' '  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 *28 Transmitter/receiver of BiMOS technology, in the form of a monolithic integrated circuit contained in a housing bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : CY7B923 DS 3886 SN 74 BCT 2424 CY7B933 SN 74 BCT 2420 SN 74 BCT 2425 DS 3884 SN 74 BCT 2423 SN 75 LBC 976 or  other identification markings relating to devices complying with the abovementioned description 0 No L 163/126 Official Journal of the European Communities 30 . 6 . 94 CN code TARIC Description Rate of autonomous duty ( % ) ex 8542 11 86 * 30 Decoder of C-MOS technology, for demodulating and demultiplexing of stereo signals, comprising an interface circuit of a digital-to-analogue converter having an output clock signal of 8,192 or 16,384 MHz, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CF 70088 CF 70091 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 Ml Synchronising circuit combined with a scan and signal distributor of C-MOS technology, comprising a control unit, a contact bounce elimination circuit , a 17-bit shift register and a data output formatting unit, in the form of a monolithic integrated circuit contained in a housing bearing :  an identification marking consisting of or including the following combination of figures and letters : QMV 222 or  other identification marking relating to devices complying with the abovementioned description 0 ex 8542 11 86 * 32 Digital-to-analogue converter, with at least one of the following characteristics : a ) with a capacity of 7 bits, b ) with a capacity of 8 bits, of C-MOS technology, capable of double buffering 8-bit words, c ) quadruple converter with a capacity of 12 bits , of BiMOS technology, d) single or triple converter of C-MOS technology, with at least one random-access . memory (RAMDAC), having one or more colour palette registers , e ) of C-MOS technology, with a dynamic audio range of 93 dB or more, in the form of a monolithic integrated circuit contained in a housing bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : a ) PBM 3960 d) ATT 20C492 d ) Bt463 d ) SC 11485 b ) DAC 0830 d) ATT 20C493 d ) Bt467 d ) SC 11487 b ) DAC 0831 d ) ATT 20C497 d ) Bt473 d) SC 11489 b ) DAC 0832 d) Bt445 d) Bt475 d ) SC 15025 c ) AD 664 d) Bt451 d ) TVP 3020 d) SC 15026 d ) 357S0010 d ) Bt458 d ) TVP 3030 d)TR9C1710 d) 357S0011 d) Bt459 d) MU 9C9760 e ) CS 4328 d ) 357S0012 d ) Bt460 d) SC 11482 e ) CXD 2564 d ) ATT 20C490 d) Bt461 d) SC 11483 e) TMS 57010 d ) ATT 20C491 d) Bt462 d) SC 11484 or  other identification markings relating to devices complying with the abovementioned description 0 30 . 6 . 94 Official Journal of the European Communities No L 163/127 CN code TARIC Description Rate of autonomous duty ( % ) ex 8542 11 86 * 33 Analogue-to-digital converter , with at least one of the following characteristics : a ) 8-bit parallel converter of C-MOS technology, b ) with a capacity of 16 or 20 bits of C-MOS technology, comprising a synchronisation circuit, 2 modulators, 2 digital filters , a 4-bit digital-to-analogue converter and an amplifier, c ) 16-, 18- or 20-bit stereo audio converter of C-MOS technology, d) with a capacity of 16 bits, comprising a digital filter with a passband of 45,5 kHz at 3dB, e ) capable of driving a liquid crystal ( LCD ) or light emitting diode (LED ) display with not more 4 digits, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one the following combinations of figures and letters : a ) IDT 75C48 c ) CS 5336 e ) ICL 7126 a ) IDT 75C58 c ) CS 5339 e ) ICL 7136 a ) MP 7683 c ) CS 5349 e ) ICL 7137 a ) MP 7684 d ) DSP 56ADC16 e ) MAX 130 b ) CS 5516 e ) HI 7131 e ) MAX 131 b ) CS 5520 e ) HI 7133 e ) MAX 133 c ) CS 5326 e ) ICL 7106 e ) MAX 138 c ) CS 5327 e ) ICL 7107 e ) MAX 139 c ) CS 5328 e ) ICL 7116 e ) MAX 140 c ) CS 5329 e ) ICL 7117 e ) MAX 136 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 *34 Dual or octal universal asynchronous receiver/transmitter (Dual or octal UART), in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures or figures and letters : 1TQ1-0202 2681 PC 87310 SCC 2698 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 *35 Latch, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 74FCT1 62373 74FCT16841 74FCT573 74FCT844 74FCT162841 74FCT373 74FCT841 74FCT845 74FCT16373 74FCT533 74FCT843 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 * 38 Clock/calendar circuit, in the form of a monolithic integrated circuit contained in a housing bearing: No L 163/128 Official Journal of the European Communities 30 . 6 . 94 CN code TARIC Description Rate of autonomous duty ( % ) ex 8542 11 86  an identification marking consisting of or including one of the following (cont'd) combinations of figures or figures and letters : 58274 MC 146818 MM 58174 A V 3023 M 3002 MCCS 146818 V 3021 M 3003 MM 58167 V 3022 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 *41 Buffer and line driver of C-MOS technology, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 74 AC 16240 74 ACT 16244 74 FCT 244 74 AC 16825 74 FCT 240 74 FCT 540 74 AC 16827 74 FCT 241 74 FCT 541 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 *42 Arithmetic-logic unit (ALU) of C-MOS technology, with a capacity of 4 or 16 bits , in the form of a monolithic integrated, circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CY2901 CY7C9115 CY7C9117 CY7C9101 CY7C9116 CY7C901 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 *46 Logic circuit of C-MOS technology, having only one of the following functions:  single or dual AND,  single or triple INVERTER,  single or dual NAND,  single or dual NOR,  exclusive, single or dual OR,  single or dual bilateral switch,  Schmitt-trigger,  2-channel multiplexer, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : TC 4S01F TC 4S71F TC 4W53F TC 7S08F TC 7W04F TC 4S11F TC 4S81F TC 4W66F TC 7S32F TC 7W08F TC 4S30F TC 4S584F TC 7S00F TC 7SU04F TC 7W32F TC 4S66F TC 4SU11F TC 7S02F TC 7W00F TC 7WU04F TC 4S69F TC 4SU69F TC 7S04F TC 7W02F or  other identification markings relating to devices complying with the abovementioned description 0 30. 6 . 94 Official Journal of the European Communities No L 163/129 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 11 86 * 47 Circuit for data transfer between a microprocessor and memory cards of a thickness of 3 mm or more, of C-MOS technology, in the form of a monolithic integrated circuit contained in a housing bearing :  an identification marking consisting of or including the following combination of figures and letters : MB 86301 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 *49 Frequency synthesiser of BiMOS technology, capable of synchronising and dividing of frequencies , comprising 1 or 2 phase-locked loop circuits and 1 or 2 prescalers with an operating frequency of 10 MHz or more but not exceeding 2,5 GHz, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : MB 1501 MB 1509 MB 1518 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 * 51 Audio decoder of C-MOS technology, capable of decoding and decompressing audio signals at a rate per second not exceeding 15 Mbits, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 74 ACT 6350 TMS 320AV120 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 * 52 Circuit of C-MOS technology, providing synchronisation and discrimination of read-signals and generation of write signals , in the form of a monolithic integrated circuit contained in a housing bearing :  an identification marking consisting of or including the following combination of figures and letters: HG 22SS013601 or  other identification marking relating to devices complying with the abovementioned description 0 ex 8542 11 86 * 55 Generator of C-MOS technology, for a user-definable cursor, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : Bt431 or  other identification markings relating to devices complying with the abovementioned description 0 No L 163/130 Official Journal of the European Communities 30 . 6 . 94 CN code TARIC Description Rate of autonomous duty ( % ) ex 8542 11 86 * 57 Programmable asynchronous communication element circuit of C-MOS technology, for the asynchronous transmission and reception of data, comprising a FIFO ( first in , first out ) read/write memory with a storage capacity of 128 bits and at least one serial input/output channel and a bi-directional parallel channel, in the form of a monolithic integrated circuit contained in a housing bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : 16C551 16C552 or  other identification markings relating to devices complying with the abovementioned description 0 ex8542 11 86 *58 Address comparator of C-MOS technology, comprising one or more static random-access memories (S-RAMs ), a parity generator, a parity checker and one or more comparators, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : SN 74 ACT 2151 SN 74 ACT 2154 SN 74 ACT 2158 SN 74 ACT 2152 SN 74 ACT 2156 SN 74 ACT 2159 SN 74 ACT 2153 SN 74 ACT 2157 SN 74 ACT 2160 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 * 61 Computing unit of C-MOS technology, without an internal programme sequencer for the multiplication or processing of fixed and floating point numbers, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : ADSP 3210 ADSP 3220 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 * 63 Smoke detector operating in a temperature range of -20 °C or more but not exceeding ex 8542 11 98 *09 60 °C, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : MC 14467 MC 14471 CS 235 MC 14468 MC 145010 V 24216 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 *65 Encoder/decoder of C-MOS technology, for the conversion of data into NRZ (Non-Return-to-Zero ) format or RLL (Run-Length-Limited ) format, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures or figures and letters : 61158 CL-SH110 or  other identification markings relating to devices complying with the abovementioned description 0 30 . 6 . 94 Official Journal of the European Communities No L 163/131 CN code TARIC Description Rate of autonomous duty ( % ) ex 8542 11 86 *67 Linear phase digital filter of C-MOS technology, capable of filtering phase periods into a 24 bits serial format, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : CS 5322 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 *68 Modulator/demodulator of C-MOS technology (C-MOS-Modem), for full duplex data-transfer at a rate not exceeding 2 400 bits per second and for half duplex transfer of image telegraphy ( facsimile ) at a rate not exceeding 9 600 bits per second, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : SC 11044 SC 11046 SC 11054 SC 11055 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 * 69 Echo and reverberation module, comprising a multiplier/accumulator, two random-access memories (RAMs) with a total storage capacity of 4 Kbits and a read only memory, non-programmable (ROM) with a storage capacity of 12 Kbits, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : VC5344 VC5909 or -  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 * 70 8 x 8 bit- or 16x16 bit-multiplier or multiplier/accumulator (MAC) of C-MOS technology, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : ADSP 1008-A CY7C510 CY7C516 CY7C517 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 * 71 Adaptive differentiated pulse-code-modulation circuit of C-MOS technology, for encoding/decoding speech and data , having 8 independent channels with a bandwidth of 8 kHz and capable of full and half duplex data-transfer at a rate of at least 16 Kbits per . second, in the form of a monolithic integrated circuit contained in a housing bearing: No L 163/132 Official Journal of the European Communities 30 . 6 . 94 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 11 86  an identification marking consisting of or including one of the following (cont'd.) combinations of figures and letters : BBSP4CH SC 11360 SC 11362 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 * 72 Encoder/decoder with pulse-code-modulation of N-MOS (including H-MOS) technology (N/H-MOS PCM), comprising a sample and hold circuit, a digital-to-analogue converter, a comparator, a successive approximation register and a logic function to interface to a full duplex PCM link, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : 2911 A-l or  other identification markings relating to devices complying with the abovementioned description 7 ex 8542 11 86 * 73 Pulse-code-modulation transmit/receive filter of N-MOS ( including H-MOS) technology (N/H-MOS PCM), for a PCM line or trunk termination, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : D 2912 A or  other identification markings relating to devices complying with the abovementioned description 7 ex 8542 11 86 * 76 Encoder/decoder of N-MOS (including H-MOS ) technology, for the conversion of data into serial or parallel signals, comprising an arithmetic logic unit (ALU) and a read only memory, non-programmable (ROM) with a storage capacity of 128 Kbits , in the form of a monolithic integrated circuit contained in a housing bearing :  an identification marking consisting of or including one of the . following combinations of figures and letters : TMS 38020 TMS 38021 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 * 81 Digital filter of C-MOS technology, capable of quadruple or octuple over-sampling for 2 channels, comprising a read only memory, non-programmable (ROM) and a random-access memory (RAM), in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters: TMS 57021 or  other identification markings relating to devices complying with the abovementioned description 0 30 . 6 . 94 Official Journal of the European Communities No L 163/133 CN code TARIC Description Rate of autonomous duty (% } ex 8542 11 86 * 86 Digitally controlled potentiometer of C-MOS or N-MOS ( including H-MOS ) technology, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : SC 76013 X 9104 X9313 X 9C103 X 9102 X 9311 X 9503 X 9C104 X 9103 X 9312 X9C102 X 9C503 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 * 88 Hall effect sensor of BiMOS technology, capable of communicating over a 2-wire bus, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : UGN 3055U UGS 3055U or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 * 89 Disc storage unit data separator (DDS ), in the form of a monolithic integrated circuit ex 8542 11 98 * 15 contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : DP 8460-2 DP 8465 VM 5352 WD 10 C 21 DP 8460-3 HDC 9226 VM 5353 DP 8460-4 VM 5351 WD 10 C 20 or  other-identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 * 90 Read channel circuit, providing read/write and servo demodulator functions, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 32P4730 91C020 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 * 93 Signal synthesiser of N-MOS (including H-MOS) technology with a frequency generator, a memory of 15 instrumental tones, a digital-to-analogue converter and a quartz oscillator, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : YM 2413 or  other identification markings relating to devices complying with the abovementioned description 0 No L 163/134 Official Journal of the European Communities 30 . 6 . 94 CN code TARIC Description Rate of autonomous duty ( % ) ex 8542 11 86 * 95 Phoneme speech synthesiser of C-MOS technology, with a supply current of less than 10 mA, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 78 A 263 CD 54123 N2L CM 54145 N2L CD 54121 N2L CD 54147 N2L CM 54146 N2L CD 54122 N2L CM 54104 CM 54166 N2L or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 *96 8-bit data-synchroniser of C-MOS technology, capable of transmitting and receiving serial or parallel data at a rate of 155,52 Mbits or 19,44 megabytes per second, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : TXC 02301 TXC 02302 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 *98 Translator of BiMOS technology, to convert to emitter-coupled logic (ECL) levels or to transistor-transistor logic (TTL) levels , capable of bus driving of full duplex data transmission, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CY10E383 CY101E383 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 90 *01 Static random-access memory (S-RAM) of gallium arsenide (GaAs ) semiconductor material , with a storage capacity not exceeding 4 Kbits, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 12G014 12G044 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 90 *02 Random-access memory of ECL technology (ECL-RAM) with a storage capacity not exceeding 64 Kbits , in the form of a monolithic integrated circuit, either contained in a housing or fixed on a plastic support, and bearing:  an identification marking consisting of or including one of the following combinations of figures : 10422 10474 10484 100474 100490 10470 . 10480 10490 100484 or  other identification markings relating to devices complying with the abovementioned description 0 30 . 6 . 94 Official Journal of the European Communities No L 163/135 CN code TARIC Description Rate of autonomous duty { % ) ex 8542 11 90 * 76 Programmable, non-erasable, read only memory (PROM) of gallium arsenide (GaAs ) semiconductor material , with a storage capacity of 4 Kbits , in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 14GD048 14GM048 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 91 *02 16-bit microprocessor of bipolar technology, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : AM 29116 SBP 9989 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 95 *02 Programmable logic device, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures or figures and letters : 16L4 20R6 CY10E302 SN 54 LS 334 16L6 20R8 CY100E301 SN 54 LS 335 16L8 22V10 CY100E302 SN 54 LS 336 16R4 82 S 100 FP 54 AS 839 SN 74 LS 333 16R6 82 S 101 FP 54 AS 840 SN 74 LS 334 16R8 93458 FP 74 AS 839 SN 74 LS 335 20L8 93459 FP 74 AS 840 SN 74 LS 336 20R4 CY10E301 SN 54 LS 333 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 95 *05 Sextuple or triple flip-flop of the D-type of bipolar technology, with emitter-coupled logic (ECL) input/output, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combination of figures and letters : F100131 F100151 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 95 *07 , Sextuple hexadecimal latch of the D-type of bipolar technology, with emitter-coupled logic (ECL) input/output, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : F100150 or  other identification markings relating to devices complying with the abovementioned description 0 No L 163/136 Official Journal of the European Communities 30 . 6 . 94 CN code TARIC Description Rate of autonomous duty ( % ) ex 8542 11 95 * 11 4-stage counter/4-bit shift register of bipolar technology, with emitter-coupled logic (ECL) input/output , in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : F1 00136 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 95 * 12 8-bit shift register of bipolar technology, with emitter-coupled logic (ECL) input/output , in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : F100141 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 95 * 14 Translator of bipolar technology, to convert to emitter-coupled logic (ECL) levels or to transistor-transistor logic (TTL) levels , in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures or of figures and letters : 57-240245 F100124 F100125 MB 768 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 95 * 15 Control and/or management circuit for memories ( including buffers ) of bipolar technology, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : AM 2965 DP 8409 DP 8429 AM 2966 DP 8419 MB 1422 DP 8408 DP 8428 SN 74 S 409 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 95 * 16 Bus interface circuit of bipolar technology, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 82 A 203 82 A 304 AM 29821 AM 29825 AM 29845 82 A 204 82 A 305 AM 29822 AM 29826 82 A 205 82 A 436 . AM 29823 AM 29843 82 A 303 82 A 442 AM 29824 AM 29844 or  other identification markings relating to devices complying with the abovementioned description 0 30 . 6 . 94 Official Journal of the European Communities No L 163/137 CN code TARIC Description Rate of autonomous duty ( % ) ex 8542 11 95 * 17 Control circuit of bipolar technology, capable of controlling 2 discrete power field-effect transistor (FET) devices, in the form of a monolithic integrated circuit contained in a ' housing bearing:  an identification marking consisting of or including the following combination of figures : 27473 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 95 * 18 Control circuit for disc storage units based on gate arrays of bipolar technology, comprising 1 800 gates, with not more than 80 emitter-coupled logic (ECL) and/or transistor-transistor logic (TTL) inputs/outputs, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : AmMPA 1850 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 95 * 38 2-, 4-, 6-, 10- or 14-channel controller of bipolar technology, for controlling read/write signals from magnetic heads in hard-disc units , in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 32 R 2020 R 32 R 510 A 32 R 522 32 R 2021 R 32 R 5121 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 1 1 95 *42 Driver circuit for write signals for magnetic tape storage units, of bipolar technology, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : VT 211 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 95 *43 Error correction and detection unit (ECDU) of bipolar technology, in the form of a monolithic integrated circuit contained in a housing bearing :  an identification marking consisting of or including one of the following combinations of figures or figures and letters : 2960 74 AS 632 74 F 630 74 LS 631 54 AS 632 74 AS 634 74 F 631 DP 8400 54 AS 634 74 AS 6364 74 LS 630 or  other identification markings relating to devices complying with the abovementioned description 0 No L 163/138 Official Journal of the European Communities 30 . 6 . 94 CN code TARIC Description Rate of autonomous duty ( % ) ex 8542 11 95 *44 Control circuit of TTL technology, for the firing of magnetic print hammers, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures : 801379-002 810751-001 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 95 * 58 Interface and control circuit of bipolar technology, for interfacing signals between data processing machines and coaxial cable in a local area network (LAN), in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : AM 7996 DP 8392 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 95 * 59 Interface circuit for the synchronisation of data flow from a hard-disc drive, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : DP 8462 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 95 * 60 Analogue-digital monolithic integrated circuit of bipolar technology for interface signals between the hard-disc, memory unit and the central processing unit (CPU), contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : AD 581 C or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 95 * 61 Subscriber line interface circuit ( SLIC) of dielectric isolation technology, with an internal programmed constant line current, comprising a resistor network and an operational amplifier, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : HC 5502 HC 5504 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 95 * 64 Control circuit of bipolar technology, capable of driving a PNP power transistor , having a 5 V standby-power-regulation and a 2,5 V power output reference, in the form of a monolithic integrated circuit contained in a housing bearing: 30 . 6 . 94 Official Journal of the European Communities No L 163/139 CN code TARIC Description Rate of autonomous duty ( % ) ex 8542 11 95  an identification marking consisting of or including the following combination of (cont 'd) figures and letters : 7015 FB or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 98 *03 Programmable amplifier of bipolar technology, for signals on a digital communications bus, in the form of monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : HS 3182 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 98 *04 Monolithic integrated circuit ( read/write data processor circuit ) for the amplification and conversion of read signals and conversion of write signals for hard-disc drives, contained in a housing bearing :  an identification marking consisting of or including one of the following combinations of figures or of figures and letters : 32 P 3000 32 P 3013 32 P 540 32 P 541 61347-002 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 98 * 08 Demodulator/tone-decoder of bipolar technology for frequency decoding, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : XR 2211 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 98 * 11 2-, 4-, 6- or 8-channel read/write signal generator for hard-disc drives, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 32 R 117 32 R 501 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 98 * 12 Function generator of bipolar technology for the generation of variable wave-forms, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : XR 2206 XR 8038 or  other identification markings relating to devices complying with the abovementioned description 0 No L 163/140 Official Journal of the European Communities 30 . 6 . 94 CN code TARIC Description Rate of autonomous duty ( % ) ex 8542 11 98 * 13 Receiver/transmitter of Schottky technology, for Manchester-coded data, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : TMS 38051 TMS 38053 TMS 38054 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 98 * 14 Circuit of bipolar technology, for the regeneration of pulse-code-modulated (PCM) signals , in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : XR C 240 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 98 * 16 Data-synchroniser for tape-reading units of bipolar technology, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : VT 210 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 98 * 17 Data synchroniser and encoder/decoder of bipolar technology, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures or letters : 32 D 532 32 D 535 32 D 5393 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 98 * 18 12-bit analogue-to-digital converter of bipolar technology, incorporating a voltage reference and clock, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : AD 574 A or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 98 * 19 9-bit analogue-to-digital converter of bipolar technology, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : TDC 1049 or  other identification markings relating to devices complying with the abovementioned description 0 30 . 6 . 94 Official Journal of the European Communities No L 163/141 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 11 98 *20 Clock and data recovery circuit of gallium arsenide (GaAs ) semiconductor material , in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : 16G040 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 98 *21 Comparator circuit of gallium arsenide (GaAs ) semiconductor material , for phase and frequency differences of frequencies not exceeding 1 GHz, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : 16G044 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 98 * 22 Digitise and data-separation circuit of bipolar technology, comprising a phase-locked loop circuit, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters: SN 28962 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 98 *23 12-bit digital-to-analogue converter of bipolar technology, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters: TDC 1012 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 98 *24 Transmitter or receiver of gallium arsenide (GaAs ) semiconductor material, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : GA 9011 GA 9012 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 98 *25 8-, 10-, 12- or 14-bit digital-to-analogue converter of gallium arsenide (GaAs ) semiconductor material , in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : TQ 6122 or  other identification markings relating to devices complying with the abovementioned description 0 No L 163/142 Official Journal of the European Communities 30 . 6 . 94 CN code TARIC Description Rate of autonomous duty ( % ) ex 8542 11 98 *26 10-bit analogue-to-digital converter of bipolar technology, containing 4 coding systems, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters: CXA 1507 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 20 * 10 Amplifier , in the form of a monolithic integrated analogue circuit not contained in a housing ( chip ), for use in the manufacture of products falling within subheading 9021 40 00 (a ) 0 ex 8542 19 20 *20 FM receiver/amplifier of bipolar technology, in the form of an analogue monolithic integrated circuit not contained in a housing (chip ), for use in the manufacture of products falling within subheading 9021 40 00 ( a ) 0 ex 8542 19 50 * 10 Voltage regulators with a quiescent current of 75 LiA and a drop out voltage of 380 mV at 100 mA, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : LP 2950 LP 2951 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 50 * 30 Adjustable shunt voltage regulator, comprising an internal voltage reference and divider resistors with a collector ( sink ) current of 1 mA or more but not exceeding 100 mA and an initial voltage reference tolerance of 0,4 % , in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : LT 1431 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 50 *40 Variable voltage regulator with a supply current not exceeding 120 ^A at an output current not exceeding 100 |iA and a dropout voltage not exceeding 0,85 V at an output current of 125 mA, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : LT 1020 LT 1120 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 50 *50 Voltage regulator with an output voltage of 2,1V ( ±2,5% ) or 3 V ( ±2,5% ) at a nominal output current of 40 mA, in the form of a monolithic integrated analogue circuit contained in a housing bearing: 30. 6 . 94 Official Journal of the European Communities No L 163/143 CN code TARIC Description Rate of autonomous duty ( % ) ex 8542 19 50  an identification marking consisting of or including one of the following (cont'd) combinations of figures and letters : 0 C (RH5 RA 30 AA) 1 B (RH5 RA 21 AA) or  other identification markings relating to devices complying with the abovementioned description ¢ 0 ex 8542 19 60 *01 Control circuit of C-MOS technology, capable of driving 4 or 8 independent output loads each with an output current of 3 A and an output leakage current not exceeding 80 (iA, comprising an overvoltage detector, a short-circuit detector and an open load detector, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : MC 33293 PC 33298 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 60 *02 Control circuit of BiMOS technology, capable of driving an output load with an output current of 0,5 A and an output leakage current not exceeding 100 [AA, comprising an overvoltage detector, a current limiting circuit and a thermal shutdown circuit, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : MC 3392 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 60 *06 Pre-magnetisation control circuit, of bipolar technology, for audio magnetic tapes, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : PC 1297 CA or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 60 *09 Control circuit of BiMOS technology, capable of driving loads from the positive side of a power supply, providing a voltage-transient protection of -100 V or more but not exceeding + 100 V, having an output leak-current not exceeding 150 |iA, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : MC 3399DW or  other identification markings relating to devices complying with the abovementioned description 0 No L 163/144 Official Journal of the European Communities 30 . 6 . 94 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 19 60 * 13 Circuit for driving linear motors or motors with rotating arms, of bipolar technology, working with an output voltage of 45 V at an output current of 1,75 A, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : UDN 2917 or  other identification markings relating to devices complying with the abovementioned description . 0 ex 8542 19 60 * 14 Disc storage unit controller of C-MOS technology, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : 1SP9-0003 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 70 * 10 Interface circuit of dielectric isolation technology, for telephone sets with a line voltage not exceeding 265 V, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : LH 1497 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 70 * 20 Interface and control circuit of C-MOS technology, for the generation of graphic symbols on a cathode-ray tube, in the form of a monolithic integrated analogue circuit contained in a housing bearing :  an identification marking consisting of or including the following combination of figures and letters : MN 1297 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 70 * 30 Interface circuit of bipolar technology, for interfacing data and power between a microcontroller or microcomputer and a read/write terminal , comprising a bridge rectifier, a power supply regulator, a reset circuit, a transmitter and a receiver, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : LB 1167A or  other identification markings relating to devices complying with the abovementioned description 0 30. 6 . 94 Official Journal of the European Communities No L 163/145 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 19 70 *40 Subscriber line interface circuit ( SLIC ) of bipolar technology, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : AM 79M576 or  other identification markings relating to devices complying with the abovementioned description 7 ex 8542 20 10 * 10 Microprocessor of C-MOS technology, with a processing capacity of 32 bits, consisting of a single substrate layer on which are mounted 2 chips, one comprising a central processing unit (CPU) and the other a memory unit, in the form of a hybrid integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures: 57-00000 57-19400 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 20 30 * 30 Four-channel digital-to-analogue converter, each channel having a capacity of 12 bits, in the form of a hybrid integrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters: AD 390 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 20 30 *40 16-bit digital-to-analogue converter, in the form of a hybrid integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : DAC 705 DAC 706 DAC 707 DAC 708 DAC 709 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 20 50 * 10 Amplifier for the frequency range 20 Hz to 20 000 Hz, in the form of a hybrid integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : STK 4041 STK 4151 STK 4201 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 20 50 *20 Amplifier for a nominal range of 0 or more but not exceeding 70 kHz, with an isolation voltage of 750 V or more and a leakage of not more than 1 |aA, in the form of a hybrid integrated circuit contained in a housing bearing: No L 163/146 Official Journal of the European Communities 30 . 6 . 94 CN code TARIC Description Rate of autonomous duty ( % ) ex 8542 20 50  an identification marking consisting of or including one of the following (cont 'd) combinations of figures and letters : ISO 100 ISO 102 ISO 106 ISO 120 ISO 121 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 20 50 *50 Amplifier , operating with a supply voltage of 28 V, for frequencies of 1 625 MHz or more but not excedding 1 645 MHz, in the form of a hybrid integrated circuit contained in a housing bearing:  an identification marking consisting of or including the following .combination of figures and letters : STM 1 645-30 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 20 80 * 10 Memory module, consisting of 4 electrically erasable , programmable, read only  memories (E2PROMs) with a total storage capacity of 2 Mbits or more, mounted on a multilayered ceramic substrate, in the form of a hybrid integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : XM 28C020 XM 28C040 XM 28C4096 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 20 80 *20 Subscriber-connection units (cross-point switch ) with 4 or more but not more than 12 switches and an operating voltage of 150 V or more, in the form of a hybrid integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures : 719 904 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 20 80 * 30 Voltage regulator with an input voltage not exceeding 900 V and a fixed output voltage of 41,8 V ( ±0,5 V), in the form of a hybrid integrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : STR 54041 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 80 00 * 02 Unregulated DC converter , with a rated output power not exceeding 1 W at 25 °C, in the form of a microassembly contained in a housing bearing: 30. 6 . 94 Official Journal of the European Communities No L 163/147 CN code TARIC Description Rate of autonomous duty ( % ) ex 8542 80 00  an identification marking consisting of or including one of the following (cont'd) combinations of figures and letters : CPR 5848 HPR 116 HPR 405 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8543 80 80 * 91 Electromagnetic display consisting of 7 electromagnetic coils, which by means of the residual magnetism in the stators provide that the last indication remains available ( set state ), and 7 pivoting light-reflecting segments each of which is attached to a bar magnet . The display is contained in a housing the exterior dimensions of which do not exceed 28 x 36 x 50 mm 0 ex 8543 80 80 * 93 Opto-electronic circuit comprising one or more light-emitting diodes (LEDs) and one photodiode with amplifier circuit and an integrated logic gate arrays circuit or one or more light-emitting diodes (LEDs ) and of several photodiodes with amplifier circuit, contained in a plastic housing with not more than 8 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : HC PL 2 400 HC PL 2730 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8543 80 80 * 94 Amplifier with an isolation voltage of 1 500 V or more and with a leakage current not exceeding 0,5 fiA, consisting of 2 capacitors and 2 monolithic integrated circuits on a printed circuit which is mounted on a plastic carrier , the whole contained in a housing the exterior dimensions of which do not exceed 8 x 21 mm, with not more than 8 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : ISO 122 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8543 80 80 * 95 Speech reproducing module, consisting of a printed circuit on which are mounted:  a synthesiser, in the form of a monolithic integrated circuit contained in a housing,  a piezo-electric or magnetic loudspeaker,  two or three supply batteries, a switch, three capacitors, and whether or not incorporating:  either a read only memory, non-programmable (ROM) with a storage capacity of 1 Mbit or an UV erasable, programmable, read only memory (EPROM) with a storage capacity of 128 Kbits, in the form of a monolithic integrated circuit and contained in a housing, the whole contained in a housing the exterior dimensions of which do not exceed 4 x 60 x 95 mm, with not more than 24 connections and bearing:  an identification marking consisting of or including the following combination of letters : SPMS or  other identification markings relating to devices complying with the abovementioned description 0 No L 163/148 Official Journal of the European Communities 30 . 6 . 94 CN code TARIC Description Rate of autonomous duty ( % ) ex 8543 80 80 * 96 . Digital image processor unit with a speed of 1 to 50 images per second, with a spatial resolution of 512x512 pixels or more and a radiometric resolution of 16 bits, comprising supply units and 1 1 printed circuits on which are mounted integrated circuits and other active and passive elements, the whole mounted in a frame, for use in the manufacture of cardiodiagnostic appparatus (a ) 0 ex 8545 90 90 * 01 Cell and battery carbon, in the form of rods, with a length of 34 mm or more but not exceeding 160 mm and a diameter not exceeding 12 mm 0 ex 8548 00 00 * 91 Clock/calendar circuit , comprising a lithium battery, a quartz oscillator and a monolithic integrated circuit of C-MOS technology comprising a static random-access memory (S-RAM), the whole contained in a housing the exterior dimensions of which do not exceed 18 x 39 mm, with not more than 28 connections and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : DS 1287 MK 48T02 MK 48T12 DS 1387 MK 48T08 MK 48T18 or  other identification markings relating to devices complying with the abovemeritioned description 0 ex 8548 00 00 * 92 Contact image sensor, comprising a row of 1 728 or more but not more than 2 050 photosensitive dots and a row of light-emitting diodes (LEDs ), contained in a housing the exterior dimensions of which do not exceed 23 x 24 x 277 mm 0 ex 8548 00 00 * 93 Memory module, comprising a printed circuit on which are mounted decoupling capacitors and at least 4 static random-access memories (S-RAMs) with a total storage capacity of 4 Mbits or more, contained in a housing the exterior dimensions of which do not exceed 15 x 109 mm, with not more than 69 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : HB 6612832IB-7 MCM 32256 MCM 32A256 MCM 32128 MCM 32A128 or  other identification markings relating to devices complying with the abovementioned description 0 ex 9001 10 10 * 10 Image reverser made up from an assembly of optical fibres ex 9001 10 90 * 10 0 ex 9001 20 00 * 10 Material consisting of a polarising film, supported on one or both sides by transparent material 0 ex 9001 20 00 *20 Polarising plastic film, consisting of a transparent protective film and a polarising membrane 0 ex 9001 20 00 * 30 Polarising lenticular plastic plate with a lenticular array pitch of 0,78 mm, a thickness not exceeding 0,99 mm and the exterior dimensions of which do not exceed 740 x 974 mm 0 30. 6 . 94 Official Journal of the European Communities No L 163/149 CN code TARIC Description Rate of autonomous duty ( % ) ex 9001 90 90 * 10 Fresnel lens of plastic, unmounted, for use in the manufacture of products falling within subheadings 8528 10 and 9008 30 (a ) 0 ex 9001 90 90 ' *20 Rear projection screen, comprising a Fresnel lens of plastic and a polarizing sheet of plastic, for use in the manufacture of products falling within subheading No 8528 10 (a ) 0 ex 9002 11 00 * 10 Adjustable lens unit, having a focal length of 90 mm or more but not exceeding 180 mm and comprising a combination of between 4 and 8 glass or methacrylic lenses with a diameter of 120 mm or more but not exceeding 180 mm, each lens coated on at least one side with a magnesium fluoride layer , for use in the manufacture of video projectors (a ) 0 ex 9002 11 00 *50 Lens unit, having a focal length of 75 mm or more but not exceeding 94 mm, consisting of glass or plastic lenses, with a diameter of 60 mm or more but not exceeding 180 mm 0 ex 9002 90 91 * 10 Optical element comprising an octagonal Fresnel lens, for use in the manufacture of overhead projectors ( a ) 0 ex 9017 90 00 * 10 Thermal printer head, comprising at least 7 168 heater elements mounted on 2 or more ceramic supports, the whole contained in a housing the exterior dimensions of which exceed 21 x 39 x 639 mm 0 ex 9021 30 90 *21 Vascular protheses, neither woven nor knitted, of which the largest opening has an internal diameter not exceeding 6 mm 3,1 ex 9021 30 90 *29 Vascular prothesis, neither woven nor knitted, of which the largest opening has an internal diameter of more than 6 mm but not exceeding 8 mm 0 ex 9021 30 90 * 30 Heart valves and parts thereof 0 ex 9110 12 00 *91 Assembly consisting of a printed circuit on which are mounted one quartz oscillator, at least one watch circuit and, whether or not integrated, at least one capacitor, of a thickness not exceeding 5 mm, for use in the manufacture of products falling within Chapter 91 ( a ) 0 ex 9110 90 00 *92 Assembly consisting of a printed circuit on which is mounted a watch circuit or a watch ex 9114 90,00 *91 circuit and a quartz oscillator, of a thickness not exceeding 5 mm, for use in the manufacture of products falling within Chapter 91 (a ) 0 ex 9110 90 00 * 93 Assembly consisting of a printed circuit on which is mounted at least one watch circuit, a quartz oscillator and a piezo-electric sound element, with a thickness exceeding 5 mm, for the manufacture of products falling within Chapter 91 (a) 0 ex 9608 91 00 * 10 Non-fibrous plastic pen-tips with an internal channel 0 ex 9613 90 00 *20 Piezo-electric ignition mechanism 0 ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions.